UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2012 Item 1: Schedule of Investments Vanguard Admiral Treasury Money Market Fund Schedule of Investments As of November 30, 2012 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (100.1%) United States Treasury Bill 0.103%–0.105% 12/6/12 830,000 829,988 United States Treasury Bill 0.105% 12/13/12 794,000 793,972 United States Treasury Bill 0.105%–0.154% 12/20/12 1,370,000 1,369,910 United States Treasury Bill 0.115% 12/27/12 1,015,000 1,014,916 United States Treasury Bill 0.086%–0.088% 1/3/13 891,880 891,809 United States Treasury Bill 0.110%–0.145% 1/10/13 1,108,000 1,107,856 United States Treasury Bill 0.113%–0.143% 1/17/13 415,000 414,929 United States Treasury Bill 0.103%–0.140% 1/24/13 880,000 879,856 United States Treasury Bill 0.126% 1/31/13 785,000 784,832 United States Treasury Bill 0.103%–0.138% 2/7/13 843,000 842,822 United States Treasury Bill 0.103%–0.145% 2/14/13 750,000 749,830 United States Treasury Bill 0.090% 2/21/13 748,000 747,847 United States Treasury Bill 0.100% 2/28/13 730,000 729,819 United States Treasury Bill 0.140% 3/7/13 293,000 292,891 United States Treasury Bill 0.138% 3/14/13 100,000 99,961 United States Treasury Bill 0.133% 3/21/13 100,000 99,959 United States Treasury Bill 0.148%–0.150% 4/18/13 450,000 449,743 United States Treasury Bill 0.150% 4/25/13 134,000 133,919 United States Treasury Bill 0.145% 5/16/13 175,000 174,883 United States Treasury Bill 0.135% 5/23/13 220,000 219,857 United States Treasury Note/Bond 3.875% 2/15/13 100,000 100,764 United States Treasury Note/Bond 1.375% 5/15/13 250,000 251,383 Total U.S. Government and Agency Obligations (Cost $12,981,746) Total Investments (100.1%) (Cost $12,981,746) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2012, 100% of the market value of the fund's investments was determined using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard S&P 500 Value Index Fund Schedule of Investments As of November 30, 2012 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (11.9%) Comcast Corp. Class A 29,006 1,079 Walt Disney Co. 19,450 966 Home Depot Inc. 8,825 574 News Corp. Class A 22,073 544 Time Warner Inc. 10,291 487 Ford Motor Co. 41,361 474 Lowe's Cos. Inc. 12,359 446 CBS Corp. Class B 6,458 232 Johnson Controls Inc. 7,406 204 Carnival Corp. 4,848 187 Target Corp. 2,770 175 Macy's Inc. 4,362 169 Gap Inc. 3,230 111 Time Warner Cable Inc. 1,065 101 * CarMax Inc. 2,469 90 Staples Inc. 7,404 87 Whirlpool Corp. 843 86 Mattel Inc. 2,035 76 Wyndham Worldwide Corp. 1,537 76 Newell Rubbermaid Inc. 3,140 69 Harley-Davidson Inc. 1,456 68 McGraw-Hill Cos. Inc. 1,274 68 Lennar Corp. Class A 1,759 67 Omnicom Group Inc. 1,207 60 Marriott International Inc. Class A 1,635 59 DR Horton Inc. 3,003 58 H&R Block Inc. 2,936 53 Interpublic Group of Cos. Inc. 4,715 51 Starwood Hotels & Resorts Worldwide Inc. 893 48 Gannett Co. Inc. 2,515 45 Leggett & Platt Inc. 1,516 42 Limited Brands Inc. 798 42 Abercrombie & Fitch Co. 900 41 International Game Technology 2,901 40 Best Buy Co. Inc. 2,879 38 * PulteGroup Inc. 2,223 37 Kohl's Corp. 817 37 GameStop Corp. Class A 1,336 35 * Goodyear Tire & Rubber Co. 2,649 33 Genuine Parts Co. 506 33 Cablevision Systems Corp. Class A 2,339 32 Harman International Industries Inc. 725 29 JC Penney Co. Inc. 1,551 28 Expedia Inc. 382 24 Darden Restaurants Inc. 421 22 Nordstrom Inc. 411 22 Hasbro Inc. 509 20 * BorgWarner Inc. 289 19 Washington Post Co. Class B 50 18 * TripAdvisor Inc. 463 18 * AutoNation Inc. 415 16 * Urban Outfitters Inc. 275 10 * Big Lots Inc. 223 6 Consumer Staples (7.6%) CVS Caremark Corp. 13,792 642 Procter & Gamble Co. 7,467 522 Altria Group Inc. 14,770 499 Wal-Mart Stores Inc. 6,737 485 Walgreen Co. 9,296 315 Mondelez International Inc. Class A 8,854 229 Sysco Corp. 6,355 201 Costco Wholesale Corp. 1,923 200 Archer-Daniels-Midland Co. 7,135 191 Kroger Co. 5,912 155 ConAgra Foods Inc. 4,397 131 * Kraft Foods Group Inc. 2,885 131 Beam Inc. 1,721 97 General Mills Inc. 2,325 95 Coca-Cola Enterprises Inc. 3,008 94 Molson Coors Brewing Co. Class B 1,691 70 Reynolds American Inc. 1,602 70 Avon Products Inc. 4,688 65 Tyson Foods Inc. Class A 3,136 60 * Constellation Brands Inc. Class A 1,591 57 Lorillard Inc. 454 55 Dr Pepper Snapple Group Inc. 1,096 49 HJ Heinz Co. 830 49 Safeway Inc. 2,600 45 JM Smucker Co. 500 44 Whole Foods Market Inc. 465 43 * Dean Foods Co. 2,001 34 Campbell Soup Co. 876 32 Clorox Co. 420 32 McCormick & Co. Inc. 406 26 Hormel Foods Corp. 805 25 Energy (10.8%) Exxon Mobil Corp. 18,014 1,588 Chevron Corp. 9,784 1,034 ConocoPhillips 13,166 750 Phillips 66 6,791 356 Marathon Oil Corp. 7,648 236 Marathon Petroleum Corp. 3,666 218 Devon Energy Corp. 4,081 211 Anadarko Petroleum Corp. 2,763 202 Valero Energy Corp. 5,977 193 Occidental Petroleum Corp. 2,456 185 Hess Corp. 3,220 160 Halliburton Co. 4,230 141 Williams Cos. Inc. 3,865 127 Kinder Morgan Inc. 3,569 121 Murphy Oil Corp. 2,001 113 Spectra Energy Corp. 3,893 109 Ensco plc Class A 1,714 100 Apache Corp. 1,272 98 Chesapeake Energy Corp. 5,626 96 National Oilwell Varco Inc. 1,387 95 Noble Corp. 2,739 94 Baker Hughes Inc. 1,912 82 Noble Energy Inc. 714 70 * Denbury Resources Inc. 4,248 65 Tesoro Corp. 1,510 64 QEP Resources Inc. 1,925 54 * Nabors Industries Ltd. 3,145 46 * Rowan Cos. plc Class A 1,345 43 EQT Corp. 646 39 Range Resources Corp. 490 31 CONSOL Energy Inc. 693 22 * WPX Energy Inc. 979 15 * Newfield Exploration Co. 471 11 Financials (27.1%) Wells Fargo & Co. 53,251 1,758 * Berkshire Hathaway Inc. Class B 19,879 1,751 JPMorgan Chase & Co. 41,178 1,692 Bank of America Corp. 116,821 1,152 Citigroup Inc. 31,788 1,099 US Bancorp 20,545 663 Goldman Sachs Group Inc. 4,887 576 * American International Group Inc. 12,637 419 MetLife Inc. 11,511 382 Capital One Financial Corp. 6,298 363 PNC Financial Services Group Inc. 5,741 322 Bank of New York Mellon Corp. 12,795 306 ACE Ltd. 3,675 291 Prudential Financial Inc. 5,053 263 Morgan Stanley 14,994 253 American Express Co. 4,279 239 Discover Financial Services 5,587 232 State Street Corp. 5,198 231 BB&T Corp. 7,569 213 Allstate Corp. 5,252 213 Marsh & McLennan Cos. Inc. 5,894 208 CME Group Inc. 3,314 183 Simon Property Group Inc. 1,117 170 Weyerhaeuser Co. 5,833 161 SunTrust Banks Inc. 5,841 159 Charles Schwab Corp. 11,887 156 Fifth Third Bancorp 9,972 146 Travelers Cos. Inc. 2,003 142 Ameriprise Financial Inc. 2,281 138 Loews Corp. 3,382 138 Progressive Corp. 6,067 129 M&T Bank Corp. 1,303 127 HCP Inc. 2,743 124 Invesco Ltd. 4,833 121 Host Hotels & Resorts Inc. 7,826 115 Northern Trust Corp. 2,372 114 Prologis Inc. 3,149 107 Regions Financial Corp. 15,320 102 Hartford Financial Services Group Inc. 4,730 100 Chubb Corp. 1,242 96 Kimco Realty Corp. 4,423 85 SLM Corp. 5,075 84 KeyCorp 10,242 83 Principal Financial Group Inc. 2,999 81 XL Group plc Class A 3,304 80 Boston Properties Inc. 753 77 Lincoln National Corp. 3,020 75 Health Care REIT Inc. 1,188 70 Vornado Realty Trust 860 66 Aon plc 1,150 65 Cincinnati Financial Corp. 1,582 64 Public Storage 454 64 NYSE Euronext 2,663 62 Comerica Inc. 2,096 62 Unum Group 3,034 62 * CBRE Group Inc. Class A 3,267 62 Huntington Bancshares Inc. 9,310 57 Equity Residential 1,003 56 Torchmark Corp. 1,033 54 AvalonBay Communities Inc. 375 49 Moody's Corp. 987 48 Leucadia National Corp. 2,138 47 People's United Financial Inc. 3,785 46 Hudson City Bancorp Inc. 5,144 41 Zions Bancorporation 1,989 40 Plum Creek Timber Co. Inc. 925 40 Legg Mason Inc. 1,300 33 * Genworth Financial Inc. Class A 5,340 32 NASDAQ OMX Group Inc. 1,294 31 Assurant Inc. 883 30 First Horizon National Corp. 2,675 25 * E*TRADE Financial Corp. 2,775 23 Apartment Investment & Management Co. Class A 911 23 Federated Investors Inc. Class B 1,015 20 Health Care (7.5%) Pfizer Inc. 80,969 2,026 Merck & Co. Inc. 11,558 512 McKesson Corp. 2,560 242 Bristol-Myers Squibb Co. 7,104 232 Cigna Corp. 3,129 164 Medtronic Inc. 3,873 163 Eli Lilly & Co. 3,322 163 Cardinal Health Inc. 3,701 150 AmerisourceBergen Corp. Class A 2,729 115 Thermo Fisher Scientific Inc. 1,588 101 WellPoint Inc. 1,613 90 * Forest Laboratories Inc. 2,540 90 * Boston Scientific Corp. 15,354 85 Covidien plc 1,459 85 Aetna Inc. 1,663 72 * CareFusion Corp. 2,411 67 Coventry Health Care Inc. 1,445 63 * Hospira Inc. 1,797 54 Humana Inc. 733 48 Agilent Technologies Inc. 1,127 43 PerkinElmer Inc. 1,230 39 * Tenet Healthcare Corp. 1,122 32 DENTSPLY International Inc. 608 24 Patterson Cos. Inc. 454 15 Industrials (10.9%) General Electric Co. 114,457 2,419 FedEx Corp. 3,166 283 Caterpillar Inc. 2,481 212 Boeing Co. 2,787 207 United Technologies Corp. 2,546 204 Honeywell International Inc. 3,130 192 Eaton Corp. 3,659 191 Northrop Grumman Corp. 2,682 179 PACCAR Inc. 3,834 168 Waste Management Inc. 4,728 154 Ingersoll-Rand plc 3,112 152 3M Co. 1,583 144 Tyco International Ltd. 4,992 142 Cooper Industries plc 1,730 129 CSX Corp. 5,969 118 Emerson Electric Co. 2,283 115 Illinois Tool Works Inc. 1,824 112 Precision Castparts Corp. 568 104 Republic Services Inc. Class A 3,254 93 General Dynamics Corp. 1,369 91 ADT Corp. 1,895 87 Raytheon Co. 1,512 86 L-3 Communications Holdings Inc. 1,045 80 Danaher Corp. 1,454 78 Southwest Airlines Co. 8,036 77 Textron Inc. 3,037 71 Pentair Ltd. 1,345 65 * Quanta Services Inc. 2,311 60 Stanley Black & Decker Inc. 820 59 * Jacobs Engineering Group Inc. 1,411 58 Xylem Inc. 2,015 53 Norfolk Southern Corp. 830 50 Cintas Corp. 1,166 48 Cummins Inc. 479 47 Parker Hannifin Corp. 567 47 Masco Corp. 2,664 45 Fluor Corp. 739 39 Dover Corp. 612 39 Avery Dennison Corp. 1,105 37 Fastenal Co. 845 35 Equifax Inc. 602 31 Robert Half International Inc. 991 28 Iron Mountain Inc. 874 28 Ryder System Inc. 558 26 Expeditors International of Washington Inc. 656 25 Pitney Bowes Inc. 2,167 24 Rockwell Collins Inc. 420 24 Snap-on Inc. 289 23 RR Donnelley & Sons Co. 1,965 18 Flowserve Corp. 132 18 Information Technology (9.6%) Cisco Systems Inc. 57,344 1,084 Microsoft Corp. 35,169 936 Intel Corp. 26,579 520 Hewlett-Packard Co. 21,330 277 * EMC Corp. 10,238 254 * eBay Inc. 4,396 232 * Yahoo! Inc. 11,293 212 Corning Inc. 16,125 197 Motorola Solutions Inc. 3,106 169 TE Connectivity Ltd. 4,640 163 Texas Instruments Inc. 5,307 157 Dell Inc. 15,806 152 Applied Materials Inc. 13,431 144 Accenture plc Class A 1,721 117 * Adobe Systems Inc. 2,876 100 Fidelity National Information Services Inc. 2,719 98 Xerox Corp. 14,180 97 * Symantec Corp. 4,482 84 CA Inc. 3,720 83 Western Digital Corp. 2,417 81 Seagate Technology plc 2,761 69 * Micron Technology Inc. 11,016 66 Computer Sciences Corp. 1,689 64 Harris Corp. 1,225 58 Paychex Inc. 1,708 56 NVIDIA Corp. 4,563 55 Analog Devices Inc. 1,257 51 Western Union Co. 3,454 44 * Autodesk Inc. 1,257 42 Molex Inc. 1,486 39 Jabil Circuit Inc. 2,024 39 Total System Services Inc. 1,748 38 SAIC Inc. 3,070 35 * Juniper Networks Inc. 1,937 35 * VeriSign Inc. 886 30 * JDS Uniphase Corp. 2,490 30 Linear Technology Corp. 868 29 * Electronic Arts Inc. 1,777 26 * LSI Corp. 3,008 20 * BMC Software Inc. 397 16 * Advanced Micro Devices Inc. 6,511 14 * Teradyne Inc. 739 12 FLIR Systems Inc. 381 8 Materials (3.1%) Freeport-McMoRan Copper & Gold Inc. 10,286 401 Dow Chemical Co. 12,984 392 International Paper Co. 4,741 176 Nucor Corp. 3,447 142 EI du Pont de Nemours & Co. 3,232 140 Alcoa Inc. 11,571 97 LyondellBasell Industries NV Class A 1,659 83 Vulcan Materials Co. 1,406 74 Air Products & Chemicals Inc. 779 65 Mosaic Co. 1,106 60 MeadWestvaco Corp. 1,889 58 Eastman Chemical Co. 861 52 Bemis Co. Inc. 1,126 38 * Owens-Illinois Inc. 1,799 36 Sealed Air Corp. 2,101 35 United States Steel Corp. 1,566 34 Ball Corp. 737 33 Allegheny Technologies Inc. 1,155 30 Airgas Inc. 201 18 Titanium Metals Corp. 790 13 Telecommunication Services (5.3%) AT&T Inc. 62,536 2,134 Verizon Communications Inc. 14,207 627 CenturyLink Inc. 6,750 262 * Sprint Nextel Corp. 32,515 186 Windstream Corp. 6,398 54 Frontier Communications Corp. 10,847 52 * MetroPCS Communications Inc. 3,423 37 Utilities (6.3%) Duke Energy Corp. 7,637 487 Exelon Corp. 9,260 280 American Electric Power Co. Inc. 5,250 224 FirstEnergy Corp. 4,531 192 PG&E Corp. 4,619 189 PPL Corp. 6,295 185 Southern Co. 3,889 169 Sempra Energy 2,437 167 Public Service Enterprise Group Inc. 5,485 165 Edison International 3,534 161 Xcel Energy Inc. 5,291 143 NextEra Energy Inc. 1,923 132 Northeast Utilities 3,396 132 Entergy Corp. 1,921 122 DTE Energy Co. 1,863 113 Dominion Resources Inc. 1,868 96 Wisconsin Energy Corp. 2,495 94 CenterPoint Energy Inc. 4,642 92 Consolidated Edison Inc. 1,496 83 NiSource Inc. 3,355 81 Ameren Corp. 2,637 79 AES Corp. 6,713 72 CMS Energy Corp. 2,868 70 SCANA Corp. 1,421 66 Pinnacle West Capital Corp. 1,190 61 NRG Energy Inc. 2,468 52 AGL Resources Inc. 1,268 49 Pepco Holdings Inc. 2,482 49 Integrys Energy Group Inc. 844 45 ONEOK Inc. 891 40 TECO Energy Inc. 2,203 37 Total Common Stocks (Cost $56,824) Total Investments (100.1%) (Cost $56,824) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At November 30, 2012, the cost of investment securities for tax purposes was $56,824,000. Net unrealized appreciation of investment securities for tax purposes was $5,910,000, consisting of unrealized gains of $7,005,000 on securities that had risen in value since their purchase and $1,095,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P 500 Growth Index Fund Schedule of Investments As of November 30, 2012 Market Value Shares ($000) Common Stocks (100.1%) Consumer Discretionary (11.2%) * Amazon.com Inc. 5,375 1,355 McDonald's Corp. 14,987 1,305 Home Depot Inc. 10,306 671 Starbucks Corp. 11,295 586 NIKE Inc. Class B 5,464 533 * priceline.com Inc. 740 491 TJX Cos. Inc. 10,940 485 * DIRECTV 9,324 463 Yum! Brands Inc. 6,775 455 Target Corp. 5,938 375 Viacom Inc. Class B 7,031 363 Time Warner Cable Inc. 3,097 294 Coach Inc. 4,235 245 * Discovery Communications Inc. Class A 3,670 222 * AutoZone Inc. 556 213 VF Corp. 1,305 209 * Bed Bath & Beyond Inc. 3,448 202 * Dollar General Corp. 3,952 198 Ross Stores Inc. 3,326 189 * O'Reilly Automotive Inc. 1,763 166 * Dollar Tree Inc. 3,427 143 Ralph Lauren Corp. Class A 909 143 Wynn Resorts Ltd. 1,177 132 McGraw-Hill Cos. Inc. 2,409 128 Limited Brands Inc. 2,444 127 * Chipotle Mexican Grill Inc. Class A 471 124 Omnicom Group Inc. 2,285 114 PetSmart Inc. 1,603 113 Genuine Parts Co. 1,611 105 Tiffany & Co. 1,773 105 Family Dollar Stores Inc. 1,444 103 Kohl's Corp. 2,088 93 Nordstrom Inc. 1,707 92 Starwood Hotels & Resorts Worldwide Inc. 1,693 91 * BorgWarner Inc. 1,310 87 Mattel Inc. 2,277 85 Scripps Networks Interactive Inc. Class A 1,287 76 * Fossil Inc. 816 71 Darden Restaurants Inc. 1,332 70 * Netflix Inc. 824 67 Harley-Davidson Inc. 1,391 65 Expedia Inc. 890 55 Marriott International Inc. Class A 1,494 54 * Urban Outfitters Inc. 1,268 48 Hasbro Inc. 1,013 39 * TripAdvisor Inc. 996 38 * PulteGroup Inc. 1,954 33 * Apollo Group Inc. Class A 1,493 29 * Big Lots Inc. 604 17 Consumer Staples (14.0%) Philip Morris International Inc. 25,052 2,252 Coca-Cola Co. 57,538 2,182 Procter & Gamble Co. 30,699 2,144 PepsiCo Inc. 23,129 1,624 Wal-Mart Stores Inc. 15,736 1,133 Colgate-Palmolive Co. 6,624 719 Kimberly-Clark Corp. 5,870 503 Costco Wholesale Corp. 3,788 394 Mondelez International Inc. Class A 14,242 369 Altria Group Inc. 9,970 337 General Mills Inc. 6,449 264 * Kraft Foods Group Inc. 4,836 219 HJ Heinz Co. 3,614 211 Estee Lauder Cos. Inc. Class A 3,565 208 Mead Johnson Nutrition Co. 3,026 206 Kellogg Co. 3,669 203 Whole Foods Market Inc. 1,915 179 Hershey Co. 2,250 165 Lorillard Inc. 1,322 160 Brown-Forman Corp. Class B 2,256 158 * Monster Beverage Corp. 2,278 119 Reynolds American Inc. 2,674 117 Clorox Co. 1,349 103 McCormick & Co. Inc. 1,417 91 JM Smucker Co. 941 83 Dr Pepper Snapple Group Inc. 1,626 73 Campbell Soup Co. 1,469 54 Hormel Foods Corp. 903 28 Energy (11.2%) Exxon Mobil Corp. 43,904 3,870 Chevron Corp. 15,747 1,664 Schlumberger Ltd. 19,722 1,412 Occidental Petroleum Corp. 8,667 652 EOG Resources Inc. 4,010 472 Apache Corp. 4,067 314 National Oilwell Varco Inc. 4,437 303 Halliburton Co. 7,997 267 Anadarko Petroleum Corp. 3,636 266 * Cameron International Corp. 3,658 197 Pioneer Natural Resources Co. 1,829 196 * Southwestern Energy Co. 5,175 180 Baker Hughes Inc. 3,928 169 Noble Energy Inc. 1,667 163 Kinder Morgan Inc. 4,514 153 Cabot Oil & Gas Corp. 3,124 147 * FMC Technologies Inc. 3,537 145 Williams Cos. Inc. 3,993 131 Spectra Energy Corp. 4,359 122 Range Resources Corp. 1,735 111 Peabody Energy Corp. 3,996 100 Helmerich & Payne Inc. 1,573 82 EQT Corp. 1,332 80 CONSOL Energy Inc. 2,432 76 Diamond Offshore Drilling Inc. 1,032 71 Ensco plc Class A 1,104 64 * Newfield Exploration Co. 1,368 33 * WPX Energy Inc. 1,590 25 Financials (4.8%) American Express Co. 8,788 491 Simon Property Group Inc. 2,976 453 American Tower Corporation 5,874 440 BlackRock Inc. 1,900 374 Aflac Inc. 6,953 368 Ventas Inc. 4,387 279 Franklin Resources Inc. 2,051 271 T. Rowe Price Group Inc. 3,774 244 Public Storage 1,520 214 Travelers Cos. Inc. 2,975 211 Equity Residential 3,368 187 Aon plc 3,211 182 Chubb Corp. 2,251 173 AvalonBay Communities Inc. 1,143 151 * IntercontinentalExchange Inc. 1,079 143 HCP Inc. 2,955 133 Health Care REIT Inc. 2,154 127 Boston Properties Inc. 1,207 124 Vornado Realty Trust 1,334 102 Prologis Inc. 2,529 86 Moody's Corp. 1,537 75 Plum Creek Timber Co. Inc. 1,128 48 Apartment Investment & Management Co. Class A 907 23 Health Care (16.1%) Johnson & Johnson 40,974 2,857 Abbott Laboratories 23,323 1,516 Merck & Co. Inc. 29,421 1,303 Amgen Inc. 11,455 1,017 * Gilead Sciences Inc. 11,244 843 UnitedHealth Group Inc. 15,348 835 * Express Scripts Holding Co. 12,049 649 Baxter International Inc. 8,133 539 * Biogen Idec Inc. 3,514 524 Eli Lilly & Co. 10,626 521 * Celgene Corp. 6,413 504 Bristol-Myers Squibb Co. 15,221 497 Allergan Inc. 4,572 424 Medtronic Inc. 9,846 415 * Intuitive Surgical Inc. 593 314 Covidien plc 5,138 298 * Alexion Pharmaceuticals Inc. 2,867 275 Stryker Corp. 4,293 232 Becton Dickinson and Co. 2,966 227 Thermo Fisher Scientific Inc. 3,254 207 Zimmer Holdings Inc. 2,592 171 * Watson Pharmaceuticals Inc. 1,898 167 * Cerner Corp. 2,163 167 * Mylan Inc. 6,022 164 St. Jude Medical Inc. 4,670 160 * Edwards Lifesciences Corp. 1,719 149 Agilent Technologies Inc. 3,629 139 Quest Diagnostics Inc. 2,356 136 Perrigo Co. 1,308 135 * DaVita HealthCare Partners Inc. 1,237 134 * Life Technologies Corp. 2,608 129 WellPoint Inc. 2,301 129 * Laboratory Corp. of America Holdings 1,427 121 Aetna Inc. 2,676 116 CR Bard Inc. 1,162 115 * Varian Medical Systems Inc. 1,644 114 * Waters Corp. 1,308 111 Humana Inc. 1,395 91 DENTSPLY International Inc. 1,263 50 Patterson Cos. Inc. 656 22 Industrials (9.4%) Union Pacific Corp. 7,039 864 United Parcel Service Inc. Class B 10,683 781 United Technologies Corp. 8,976 719 3M Co. 7,278 662 Caterpillar Inc. 6,312 538 Deere & Co. 5,822 489 Boeing Co. 6,236 463 Honeywell International Inc. 7,309 448 Emerson Electric Co. 7,675 386 Lockheed Martin Corp. 3,998 373 Danaher Corp. 6,678 360 Precision Castparts Corp. 1,382 253 Illinois Tool Works Inc. 3,907 241 Norfolk Southern Corp. 3,611 218 General Dynamics Corp. 3,062 204 Cummins Inc. 1,978 194 WW Grainger Inc. 889 172 Rockwell Automation Inc. 2,099 166 Raytheon Co. 2,857 163 Roper Industries Inc. 1,457 162 CH Robinson Worldwide Inc. 2,396 148 CSX Corp. 7,269 144 * Stericycle Inc. 1,276 119 Fastenal Co. 2,850 119 Dover Corp. 1,872 119 Parker Hannifin Corp. 1,445 119 Pall Corp. 1,722 102 Stanley Black & Decker Inc. 1,379 99 Joy Global Inc. 1,571 90 Rockwell Collins Inc. 1,553 89 Expeditors International of Washington Inc. 2,216 83 Flowserve Corp. 577 80 Fluor Corp. 1,471 78 Pentair Ltd. 1,273 62 Dun & Bradstreet Corp. 666 53 Equifax Inc. 957 49 Iron Mountain Inc. 1,299 41 ADT Corp. 818 38 Snap-on Inc. 467 37 Masco Corp. 1,625 28 Robert Half International Inc. 728 21 Information Technology (27.2%) Apple Inc. 13,932 8,154 International Business Machines Corp. 15,965 3,035 * Google Inc. Class A 3,937 2,750 Oracle Corp. 56,597 1,817 Microsoft Corp. 63,914 1,701 QUALCOMM Inc. 25,314 1,611 Visa Inc. Class A 7,768 1,163 Mastercard Inc. Class A 1,596 780 Intel Corp. 37,919 742 * eBay Inc. 11,204 592 Accenture plc Class A 7,078 481 * EMC Corp. 17,155 426 Automatic Data Processing Inc. 7,201 409 * Salesforce.com Inc. 1,899 299 * Cognizant Technology Solutions Corp. Class A 4,438 298 Texas Instruments Inc. 9,639 284 Broadcom Corp. Class A 7,632 247 Intuit Inc. 4,099 246 * NetApp Inc. 5,401 171 * Citrix Systems Inc. 2,779 170 * Fiserv Inc. 2,013 155 Altera Corp. 4,746 154 * Teradata Corp. 2,508 149 Amphenol Corp. Class A 2,395 148 * Red Hat Inc. 2,872 142 * SanDisk Corp. 3,585 140 Xilinx Inc. 3,891 135 * Adobe Systems Inc. 3,364 116 KLA-Tencor Corp. 2,471 112 * F5 Networks Inc. 1,175 110 Analog Devices Inc. 2,705 110 * Akamai Technologies Inc. 2,628 96 * Juniper Networks Inc. 5,158 93 * Lam Research Corp. 2,543 89 Microchip Technology Inc. 2,874 87 * Symantec Corp. 4,269 80 Paychex Inc. 2,443 80 Linear Technology Corp. 2,223 74 * BMC Software Inc. 1,637 67 * Autodesk Inc. 1,653 55 Western Union Co. 4,225 53 * VeriSign Inc. 1,112 38 Seagate Technology plc 1,473 37 FLIR Systems Inc. 1,756 36 NVIDIA Corp. 2,952 35 * Electronic Arts Inc. 2,273 34 * LSI Corp. 4,174 28 * Teradyne Inc. 1,737 27 * First Solar Inc. 897 24 Materials (3.8%) Monsanto Co. 7,921 725 Praxair Inc. 4,432 475 EI du Pont de Nemours & Co. 9,403 406 Newmont Mining Corp. 7,377 347 Ecolab Inc. 3,915 282 PPG Industries Inc. 2,268 282 CF Industries Holdings Inc. 933 200 Sherwin-Williams Co. 1,265 193 Air Products & Chemicals Inc. 2,078 172 Mosaic Co. 2,594 140 LyondellBasell Industries NV Class A 2,779 138 Sigma-Aldrich Corp. 1,792 130 FMC Corp. 2,036 113 International Flavors & Fragrances Inc. 1,209 79 Airgas Inc. 751 67 Eastman Chemical Co. 1,089 66 Cliffs Natural Resources Inc. 2,114 61 Ball Corp. 1,286 57 Telecommunication Services (1.3%) Verizon Communications Inc. 22,863 1,009 * Crown Castle International Corp. 4,355 294 Utilities (1.1%) Southern Co. 7,665 334 Dominion Resources Inc. 5,960 305 NextEra Energy Inc. 3,641 250 Consolidated Edison Inc. 2,303 128 ONEOK Inc. 1,828 82 Total Investments (100.1%) (Cost $92,172) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. S&P 500 Growth Index Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At November 30, 2012, the cost of investment securities for tax purposes was $92,172,000. Net unrealized appreciation of investment securities for tax purposes was $10,263,000, consisting of unrealized gains of $11,940,000 on securities that had risen in value since their purchase and $1,677,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Index Fund Schedule of Investments As of November 30, 2012 Market Value Shares ($000) Common Stocks (99.8%) 1 Consumer Discretionary (13.7%) PVH Corp. 12,014 1,377 * LKQ Corp. 50,456 1,106 Tractor Supply Co. 12,072 1,082 Foot Locker Inc. 25,717 922 Polaris Industries Inc. 10,846 920 Advance Auto Parts Inc. 12,487 913 Dick's Sporting Goods Inc. 16,540 869 * Mohawk Industries Inc. 9,869 849 * Toll Brothers Inc. 25,492 812 * Panera Bread Co. Class A 4,795 770 Signet Jewelers Ltd. 13,775 740 * NVR Inc. 782 704 * Under Armour Inc. Class A 13,163 682 Jarden Corp. 12,782 676 Williams-Sonoma Inc. 14,748 668 American Eagle Outfitters Inc. 30,462 646 Tupperware Brands Corp. 9,486 615 * Hanesbrands Inc. 16,619 600 Chico's FAS Inc. 28,264 527 * AMC Networks Inc. Class A 9,779 516 Service Corp. International 36,638 510 * Warnaco Group Inc. 6,959 500 Cinemark Holdings Inc. 17,431 474 * Carter's Inc. 8,650 459 Gentex Corp. 24,646 437 * Ascena Retail Group Inc. 21,001 422 Brinker International Inc. 12,603 377 * Cabela's Inc. 7,849 375 * Lamar Advertising Co. Class A 9,377 368 Rent-A-Center Inc. 10,066 350 Aaron's Inc. 12,015 345 John Wiley & Sons Inc. Class A 7,987 341 HSN Inc. 6,347 336 Sotheby's 11,550 333 * Life Time Fitness Inc. 6,812 321 * Bally Technologies Inc. 7,053 318 Cheesecake Factory Inc. 8,498 291 Thor Industries Inc. 7,482 282 * ANN Inc. 8,076 271 * Tempur-Pedic International Inc. 10,148 270 Guess? Inc. 10,449 270 DeVry Inc. 9,849 257 * Deckers Outdoor Corp. 6,314 242 MDC Holdings Inc. 6,542 231 Wendy's Co. 47,926 223 * DreamWorks Animation SKG Inc. Class A 12,214 209 * Aeropostale Inc. 13,879 192 Meredith Corp. 6,143 192 KB Home 13,037 187 * Saks Inc. 17,474 184 Bob Evans Farms Inc. 4,783 180 * Valassis Communications Inc. 6,792 176 * New York Times Co. Class A 20,766 168 * Office Depot Inc. 48,640 163 Regis Corp. 9,776 161 * WMS Industries Inc. 9,276 157 Matthews International Corp. Class A 4,773 144 Scholastic Corp. 4,465 125 International Speedway Corp. Class A 4,352 117 Strayer Education Inc. 2,028 106 * Barnes & Noble Inc. 6,445 93 * Scientific Games Corp. Class A 8,995 75 * ITT Educational Services Inc. 2,666 48 Consumer Staples (3.7%) Church & Dwight Co. Inc. 23,709 1,284 Energizer Holdings Inc. 10,967 875 Ingredion Inc. 12,973 843 * Ralcorp Holdings Inc. 9,371 835 * Green Mountain Coffee Roasters Inc. 21,980 806 Hillshire Brands Co. 20,226 563 * Smithfield Foods Inc. 22,905 513 Flowers Foods Inc. 19,598 461 Harris Teeter Supermarkets Inc. 8,402 319 Lancaster Colony Corp. 3,303 250 Universal Corp. 3,990 199 * Post Holdings Inc. 5,555 191 Tootsie Roll Industries Inc. 3,511 96 SUPERVALU Inc. 36,449 87 Energy (5.9%) HollyFrontier Corp. 34,666 1,571 Oceaneering International Inc. 18,375 968 Cimarex Energy Co. 14,643 880 * Plains Exploration & Production Co. 21,966 784 * Dresser-Rand Group Inc. 12,884 680 * Oil States International Inc. 9,321 659 SM Energy Co. 11,093 551 Energen Corp. 12,281 547 * Superior Energy Services Inc. 26,756 543 World Fuel Services Corp. 12,285 479 Patterson-UTI Energy Inc. 25,838 459 * Atwood Oceanics Inc. 9,695 446 * Dril-Quip Inc. 6,193 436 * Rosetta Resources Inc. 9,015 405 Tidewater Inc. 8,481 380 * Unit Corp. 7,361 331 * Helix Energy Solutions Group Inc. 16,658 292 * Alpha Natural Resources Inc. 37,505 281 CARBO Ceramics Inc. 3,339 256 Arch Coal Inc. 36,178 243 * Northern Oil and Gas Inc. 10,090 158 * Bill Barrett Corp. 8,205 143 * Forest Oil Corp. 20,132 128 * Quicksilver Resources Inc. 20,429 65 Financials (21.8%) Macerich Co. 22,670 1,281 SL Green Realty Corp. 15,353 1,157 Federal Realty Investment Trust 10,918 1,136 * Affiliated Managers Group Inc. 8,744 1,127 Rayonier Inc. 20,907 1,042 * Alleghany Corp. 2,883 1,012 UDR Inc. 42,608 980 New York Community Bancorp Inc. 74,778 973 Everest Re Group Ltd. 8,824 957 Camden Property Trust 14,234 935 Realty Income Corp. 22,724 924 Essex Property Trust Inc. 6,201 871 Fidelity National Financial Inc. Class A 35,894 869 Taubman Centers Inc. 10,506 814 American Campus Communities Inc. 17,536 768 Arthur J Gallagher & Co. 20,600 752 WR Berkley Corp. 18,915 752 Alexandria Real Estate Equities Inc. 10,689 726 Raymond James Financial Inc. 19,036 719 Regency Centers Corp. 15,315 718 Liberty Property Trust 20,015 697 Senior Housing Properties Trust 30,049 672 Reinsurance Group of America Inc. Class A 12,551 643 BRE Properties Inc. 13,077 636 HCC Insurance Holdings Inc. 17,146 632 Eaton Vance Corp. 19,614 625 Duke Realty Corp. 45,922 620 Jones Lang LaSalle Inc. 7,499 615 * MSCI Inc. Class A 20,738 601 Cullen/Frost Bankers Inc. 10,455 571 National Retail Properties Inc. 18,422 566 * Signature Bank 7,979 560 Brown & Brown Inc. 20,004 537 American Financial Group Inc. 13,425 532 Weingarten Realty Investors 18,994 516 East West Bancorp Inc. 24,167 511 SEI Investments Co. 23,049 507 BioMed Realty Trust Inc. 26,252 506 Home Properties Inc. 8,507 501 Hospitality Properties Trust 21,069 478 Commerce Bancshares Inc. 13,333 477 Waddell & Reed Financial Inc. Class A 14,611 475 Hancock Holding Co. 14,456 454 First Niagara Financial Group Inc. 60,126 453 CBOE Holdings Inc. 14,880 446 First American Financial Corp. 18,135 432 Old Republic International Corp. 41,078 431 Omega Healthcare Investors Inc. 18,528 425 Highwoods Properties Inc. 12,971 418 * SVB Financial Group 7,573 418 City National Corp. 8,036 391 Aspen Insurance Holdings Ltd. 12,163 381 Associated Banc-Corp 29,261 376 Protective Life Corp. 13,646 371 Jefferies Group Inc. 21,807 370 Mack-Cali Realty Corp. 14,219 359 Corporate Office Properties Trust 13,574 335 Bank of Hawaii Corp. 7,704 335 Fulton Financial Corp. 34,151 332 TCF Financial Corp. 27,736 330 Valley National Bancorp 33,609 321 Synovus Financial Corp. 134,047 318 Prosperity Bancshares Inc. 7,454 307 Washington Federal Inc. 18,127 291 Apollo Investment Corp. 34,584 281 Hanover Insurance Group Inc. 7,628 279 Kemper Corp. 9,300 275 Potlatch Corp. 6,865 267 FirstMerit Corp. 18,661 263 Janus Capital Group Inc. 31,884 261 Mercury General Corp. 6,167 257 StanCorp Financial Group Inc. 7,520 256 Webster Financial Corp. 12,283 256 Trustmark Corp. 11,040 245 Cathay General Bancorp 12,473 223 Equity One Inc. 10,486 217 Greenhill & Co. Inc. 4,561 217 * Alexander & Baldwin Inc. 7,224 216 Westamerica Bancorporation 4,696 200 BancorpSouth Inc. 14,157 187 International Bancshares Corp. 9,288 168 Astoria Financial Corp. 13,934 130 Health Care (10.0%) * Regeneron Pharmaceuticals Inc. 12,759 2,253 * Vertex Pharmaceuticals Inc. 36,752 1,462 * Henry Schein Inc. 15,076 1,218 ResMed Inc. 24,187 994 * Mettler-Toledo International Inc. 5,283 988 * IDEXX Laboratories Inc. 9,371 876 * Hologic Inc. 45,074 860 Cooper Cos. Inc. 8,155 774 * AMERIGROUP Corp. 8,306 763 Omnicare Inc. 18,994 688 Universal Health Services Inc. Class B 15,014 677 * MEDNAX Inc. 8,465 669 * Endo Health Solutions Inc. 19,903 570 * Covance Inc. 9,380 535 Teleflex Inc. 6,967 482 * Community Health Systems Inc. 15,508 457 Medicis Pharmaceutical Corp. Class A 10,189 441 * United Therapeutics Corp. 8,200 431 Techne Corp. 5,901 418 * Thoratec Corp. 10,013 372 * Bio-Rad Laboratories Inc. Class A 3,425 358 * WellCare Health Plans Inc. 7,347 355 * Health Management Associates Inc. Class A 43,639 347 * HMS Holdings Corp. 14,719 341 STERIS Corp. 9,900 338 * Health Net Inc. 13,871 327 * Allscripts Healthcare Solutions Inc. 29,201 325 * Charles River Laboratories International Inc. 8,295 318 * VCA Antech Inc. 14,938 310 * LifePoint Hospitals Inc. 8,321 299 Owens & Minor Inc. 10,809 296 Hill-Rom Holdings Inc. 10,582 296 Masimo Corp. 8,884 184 Industrials (16.8%) AMETEK Inc. 41,305 1,542 Kansas City Southern 18,735 1,464 JB Hunt Transport Services Inc. 15,414 916 * B/E Aerospace Inc. 17,704 838 * Fortune Brands Home & Security Inc. 27,365 821 Donaldson Co. Inc. 23,330 783 Hubbell Inc. Class B 9,095 766 * AGCO Corp. 16,555 764 KBR Inc. 25,086 697 Waste Connections Inc. 20,979 691 Wabtec Corp. 8,154 690 Lincoln Electric Holdings Inc. 14,223 676 * United Rentals Inc. 15,784 655 IDEX Corp. 14,198 638 Timken Co. 13,755 620 Carlisle Cos. Inc. 10,657 604 SPX Corp. 8,637 588 Nordson Corp. 9,605 588 Gardner Denver Inc. 8,338 582 Corrections Corp. of America 17,035 577 MSC Industrial Direct Co. Inc. Class A 7,904 574 Triumph Group Inc. 8,512 558 Valmont Industries Inc. 3,985 556 * Copart Inc. 18,404 556 * Kirby Corp. 9,512 551 * Genesee & Wyoming Inc. Class A 7,383 539 Kennametal Inc. 13,639 520 Manpower Inc. 13,525 520 Towers Watson & Co. Class A 9,754 516 * Alaska Air Group Inc. 12,002 513 * Clean Harbors Inc. 8,937 512 Graco Inc. 10,303 509 * Shaw Group Inc. 11,236 505 Regal-Beloit Corp. 7,095 495 URS Corp. 13,104 494 Acuity Brands Inc. 7,221 478 * Oshkosh Corp. 15,624 459 * Terex Corp. 18,841 456 * AECOM Technology Corp. 19,279 435 Trinity Industries Inc. 13,467 428 Lennox International Inc. 7,904 416 Landstar System Inc. 7,952 402 CLARCOR Inc. 8,532 396 Woodward Inc. 10,296 376 Watsco Inc. 5,047 362 Exelis Inc. 31,839 360 ITT Corp. 15,748 352 Crane Co. 8,201 348 Huntington Ingalls Industries Inc. 8,428 344 GATX Corp. 7,993 337 Alliant Techsystems Inc. 5,569 334 * Esterline Technologies Corp. 5,261 322 Harsco Corp. 13,739 277 Con-way Inc. 9,535 268 Rollins Inc. 11,204 255 UTi Worldwide Inc. 17,683 250 Deluxe Corp. 8,615 248 Corporate Executive Board Co. 5,716 245 * General Cable Corp. 8,470 243 HNI Corp. 7,738 230 Brink's Co. 8,123 223 * FTI Consulting Inc. 7,179 222 Herman Miller Inc. 9,930 210 Mine Safety Appliances Co. 5,300 205 * JetBlue Airways Corp. 38,831 200 Granite Construction Inc. 6,073 186 Matson Inc. 7,243 167 Werner Enterprises Inc. 7,572 164 Information Technology (15.4%) * Equinix Inc. 8,206 1,524 * Rackspace Hosting Inc. 18,473 1,277 * Alliance Data Systems Corp. 8,499 1,211 * Trimble Navigation Ltd. 21,405 1,191 * ANSYS Inc. 15,724 1,043 * Synopsys Inc. 25,394 833 * Gartner Inc. 15,908 762 * Skyworks Solutions Inc. 32,497 736 * Avnet Inc. 24,067 705 * Arrow Electronics Inc. 18,526 690 * TIBCO Software Inc. 26,219 657 * NCR Corp. 27,129 649 FactSet Research Systems Inc. 6,966 644 * Cree Inc. 19,744 638 Solera Holdings Inc. 11,907 616 * Cadence Design Systems Inc. 46,807 596 * MICROS Systems Inc. 13,657 594 Global Payments Inc. 13,434 590 * SolarWinds Inc. 10,360 581 Jack Henry & Associates Inc. 14,668 570 * VeriFone Systems Inc. 18,356 558 * AOL Inc. 14,250 535 * Concur Technologies Inc. 7,676 504 Broadridge Financial Solutions Inc. 21,266 502 * Informatica Corp. 18,479 497 * WEX Inc. 6,591 474 * Riverbed Technology Inc. 26,266 470 * NeuStar Inc. Class A 11,323 455 * CoreLogic Inc. 16,620 429 * Atmel Corp. 75,011 419 * Ingram Micro Inc. 25,551 414 * Parametric Technology Corp. 20,241 410 National Instruments Corp. 16,039 390 Lender Processing Services Inc. 14,438 359 * Compuware Corp. 36,747 344 * Zebra Technologies Corp. 8,813 343 Diebold Inc. 10,774 322 * Polycom Inc. 30,143 315 InterDigital Inc. 7,257 310 * Semtech Corp. 11,238 307 DST Systems Inc. 5,226 301 Convergys Corp. 19,161 299 * Itron Inc. 6,738 295 * ACI Worldwide Inc. 6,675 288 * Fairchild Semiconductor International Inc. Class A 21,555 288 * Tech Data Corp. 6,434 284 * Silicon Laboratories Inc. 6,549 274 * Rovi Corp. 17,635 271 Lexmark International Inc. Class A 11,014 268 * Ciena Corp. 17,101 254 Fair Isaac Corp. 5,766 247 Plantronics Inc. 7,206 242 * Mentor Graphics Corp. 15,933 238 Cypress Semiconductor Corp. 23,296 236 * ValueClick Inc. 12,025 227 * Acxiom Corp. 12,790 226 * Vishay Intertechnology Inc. 22,456 218 ADTRAN Inc. 10,803 212 Tellabs Inc. 58,825 209 * RF Micro Devices Inc. 47,168 204 * International Rectifier Corp. 11,797 202 Intersil Corp. Class A 21,797 155 * Integrated Device Technology Inc. 24,470 153 * QLogic Corp. 16,106 153 * Advent Software Inc. 5,434 121 * MEMC Electronic Materials Inc. 39,505 116 * Monster Worldwide Inc. 20,174 110 Mantech International Corp. Class A 4,033 101 Materials (7.0%) Albemarle Corp. 15,240 911 Valspar Corp. 14,376 902 Ashland Inc. 12,438 882 Royal Gold Inc. 10,922 882 Rock-Tenn Co. Class A 12,051 784 Reliance Steel & Aluminum Co. 12,819 723 Martin Marietta Materials Inc. 7,806 703 RPM International Inc. 22,459 652 Packaging Corp. of America 16,711 609 Aptargroup Inc. 11,339 541 Cytec Industries Inc. 7,842 538 Sonoco Products Co. 17,136 515 Domtar Corp. 6,121 490 NewMarket Corp. 1,825 484 Steel Dynamics Inc. 37,368 483 Compass Minerals International Inc. 5,643 431 * Louisiana-Pacific Corp. 23,439 408 Cabot Corp. 10,142 383 Silgan Holdings Inc. 8,406 374 Carpenter Technology Corp. 7,531 365 Sensient Technologies Corp. 8,507 308 Olin Corp. 13,638 283 Scotts Miracle-Gro Co. Class A 6,557 272 Commercial Metals Co. 19,809 268 Minerals Technologies Inc. 3,008 223 Greif Inc. Class A 5,167 212 Worthington Industries Inc. 8,884 209 * Intrepid Potash Inc. 9,122 194 Telecommunication Services (0.5%) * tw telecom inc Class A 25,719 661 Telephone & Data Systems Inc. 17,224 396 Utilities (5.0%) OGE Energy Corp. 16,800 960 Alliant Energy Corp. 18,898 847 National Fuel Gas Co. 14,185 739 NV Energy Inc. 40,187 737 MDU Resources Group Inc. 32,154 666 UGI Corp. 19,150 636 Westar Energy Inc. 21,508 617 Aqua America Inc. 23,792 608 Questar Corp. 29,916 587 Atmos Energy Corp. 15,353 537 Great Plains Energy Inc. 26,071 528 Cleco Corp. 10,350 417 Hawaiian Electric Industries Inc. 16,552 412 Vectren Corp. 13,991 409 IDACORP Inc. 8,537 365 WGL Holdings Inc. 8,779 343 PNM Resources Inc. 13,557 286 Black Hills Corp. 7,532 269 Total Common Stocks (Cost $189,041) Temporary Cash Investment (0.0%) 1 Face Maturity Amount Coupon Date ($000) U.S. Government and Agency Obligations (0.0%) 2,3 Fannie Mae Discount Notes (Cost $50) 0.135% 12/12/12 50 50 Total Investments (99.8%) (Cost $189,091) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Securities with a value of $50,000 have been segregated as initial margin for open futures contracts. S&P Mid-Cap 400 Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P Mid-Cap 400 Index December 2012 5 500 2 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). S&P Mid-Cap 400 Index Fund The following table summarizes the market value of the fund's investments as of November 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks   Temporary Cash Investments  50  Futures ContractsLiabilities 1 1   Total 50  1 Represents variation margin on the last day of the reporting period. D. At November 30, 2012, the cost of investment securities for tax purposes was $189,091,000. Net unrealized appreciation of investment securities for tax purposes was $10,066,000, consisting of unrealized gains of $18,032,000 on securities that had risen in value since their purchase and $7,966,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Growth Index Fund Schedule of Investments As of November 30, 2012 Market Value Shares ($000) Common Stocks (99.9%) 1 Consumer Discretionary (13.9%) PVH Corp. 14,064 1,612 * LKQ Corp. 59,065 1,295 Tractor Supply Co. 14,132 1,267 Polaris Industries Inc. 12,698 1,077 Advance Auto Parts Inc. 14,618 1,069 * Panera Bread Co. Class A 5,613 901 * Under Armour Inc. Class A 15,410 799 Dick's Sporting Goods Inc. 13,746 722 Tupperware Brands Corp. 11,106 720 * Warnaco Group Inc. 8,147 586 * Carter's Inc. 10,111 536 Gentex Corp. 28,816 511 Signet Jewelers Ltd. 8,545 459 Williams-Sonoma Inc. 8,977 406 Jarden Corp. 7,481 396 * Life Time Fitness Inc. 7,976 375 Cinemark Holdings Inc. 12,837 349 * Tempur-Pedic International Inc. 11,867 316 * Ascena Retail Group Inc. 15,711 316 DeVry Inc. 11,501 300 John Wiley & Sons Inc. Class A 6,721 287 * Deckers Outdoor Corp. 7,383 283 * AMC Networks Inc. Class A 4,457 235 Cheesecake Factory Inc. 6,790 232 Aaron's Inc. 8,036 231 Guess? Inc. 8,185 212 * Bally Technologies Inc. 4,623 209 * Lamar Advertising Co. Class A 5,048 198 HSN Inc. 3,714 196 Sotheby's 5,298 153 * Aeropostale Inc. 10,100 139 Strayer Education Inc. 2,365 124 Matthews International Corp. Class A 2,856 86 * ITT Educational Services Inc. 3,130 57 * Scientific Games Corp. Class A 3,594 30 Consumer Staples (4.5%) Church & Dwight Co. Inc. 27,754 1,503 Ingredion Inc. 15,187 986 * Green Mountain Coffee Roasters Inc. 25,733 944 Energizer Holdings Inc. 7,189 573 * Ralcorp Holdings Inc. 4,936 440 Lancaster Colony Corp. 3,861 293 Flowers Foods Inc. 11,742 277 Hillshire Brands Co. 8,790 245 * Post Holdings Inc. 2,944 101 Tootsie Roll Industries Inc. 2,035 55 Energy (6.2%) Oceaneering International Inc. 21,511 1,133 Cimarex Energy Co. 17,141 1,031 * Dresser-Rand Group Inc. 15,083 797 * Oil States International Inc. 10,912 772 SM Energy Co. 12,987 645 * Dril-Quip Inc. 7,251 510 * Rosetta Resources Inc. 10,541 474 Energen Corp. 10,063 448 * Atwood Oceanics Inc. 7,820 360 * Plains Exploration & Production Co. 8,998 321 CARBO Ceramics Inc. 3,910 299 * Superior Energy Services Inc. 11,586 235 * Northern Oil and Gas Inc. 11,788 185 * Bill Barrett Corp. 9,599 167 * Helix Energy Solutions Group Inc. 5,098 89 Financials (14.8%) Federal Realty Investment Trust 12,781 1,330 Essex Property Trust Inc. 7,259 1,020 Taubman Centers Inc. 12,299 953 Rayonier Inc. 16,886 842 Macerich Co. 13,268 750 Camden Property Trust 11,330 744 SL Green Realty Corp. 9,345 704 * MSCI Inc. Class A 24,278 704 Realty Income Corp. 16,226 660 * Affiliated Managers Group Inc. 5,117 660 * Signature Bank 9,341 655 UDR Inc. 25,934 597 Home Properties Inc. 9,946 586 American Campus Communities Inc. 13,137 575 * Alleghany Corp. 1,417 497 Alexandria Real Estate Equities Inc. 6,881 467 Arthur J Gallagher & Co. 12,780 467 BRE Properties Inc. 9,337 454 Eaton Vance Corp. 12,857 410 Regency Centers Corp. 8,425 395 Cullen/Frost Bankers Inc. 6,853 374 CBOE Holdings Inc. 11,827 355 Senior Housing Properties Trust 15,827 354 Waddell & Reed Financial Inc. Class A 10,262 333 Liberty Property Trust 9,370 326 National Retail Properties Inc. 10,349 318 Brown & Brown Inc. 9,399 252 * SVB Financial Group 4,352 240 Commerce Bancshares Inc. 6,569 235 Omega Healthcare Investors Inc. 9,562 219 Highwoods Properties Inc. 6,541 211 Prosperity Bancshares Inc. 4,965 204 SEI Investments Co. 9,171 202 Bank of Hawaii Corp. 4,502 196 Westamerica Bancorporation 3,481 148 Potlatch Corp. 3,234 126 Greenhill & Co. Inc. 2,252 107 * Alexander & Baldwin Inc. 3,568 107 Health Care (14.6%) * Regeneron Pharmaceuticals Inc. 14,935 2,637 * Henry Schein Inc. 17,649 1,426 ResMed Inc. 28,315 1,164 * Mettler-Toledo International Inc. 6,185 1,157 * IDEXX Laboratories Inc. 10,971 1,025 * Vertex Pharmaceuticals Inc. 22,801 907 Cooper Cos. Inc. 9,547 906 * AMERIGROUP Corp. 9,725 893 * MEDNAX Inc. 9,911 783 * Endo Health Solutions Inc. 23,301 668 * Covance Inc. 10,981 626 * Hologic Inc. 30,074 574 Medicis Pharmaceutical Corp. Class A 11,911 515 Universal Health Services Inc. Class B 11,248 507 * United Therapeutics Corp. 9,587 504 Techne Corp. 6,900 489 * Thoratec Corp. 11,724 436 * Bio-Rad Laboratories Inc. Class A 4,004 418 * HMS Holdings Corp. 17,208 399 Teleflex Inc. 5,538 383 * Allscripts Healthcare Solutions Inc. 34,141 380 STERIS Corp. 5,903 202 Hill-Rom Holdings Inc. 6,565 184 * Charles River Laboratories International Inc. 4,466 171 Masimo Corp. 7,404 153 Industrials (17.1%) AMETEK Inc. 48,352 1,805 Kansas City Southern 14,255 1,114 JB Hunt Transport Services Inc. 18,044 1,073 Donaldson Co. Inc. 27,311 917 Wabtec Corp. 9,546 808 Gardner Denver Inc. 9,762 682 MSC Industrial Direct Co. Inc. Class A 9,254 672 Hubbell Inc. Class B 7,879 664 Triumph Group Inc. 9,952 653 Valmont Industries Inc. 4,665 651 * Copart Inc. 21,546 651 * Genesee & Wyoming Inc. Class A 8,644 631 * Alaska Air Group Inc. 14,052 601 * Clean Harbors Inc. 10,462 599 * B/E Aerospace Inc. 12,642 599 Waste Connections Inc. 16,945 558 Nordson Corp. 8,095 495 * Kirby Corp. 8,240 477 IDEX Corp. 10,304 463 Towers Watson & Co. Class A 8,552 452 Woodward Inc. 12,055 441 Watsco Inc. 5,910 424 Lincoln Electric Holdings Inc. 8,657 411 Graco Inc. 7,719 381 SPX Corp. 5,459 372 Landstar System Inc. 6,787 343 CLARCOR Inc. 7,192 334 * Fortune Brands Home & Security Inc. 10,889 327 Regal-Beloit Corp. 4,651 324 Carlisle Cos. Inc. 5,613 318 Acuity Brands Inc. 4,726 313 Crane Co. 7,105 301 * United Rentals Inc. 7,205 299 * FTI Consulting Inc. 8,410 260 * Esterline Technologies Corp. 3,258 199 Alliant Techsystems Inc. 3,319 199 Rollins Inc. 8,513 194 GATX Corp. 4,485 189 Corporate Executive Board Co. 3,763 161 Mine Safety Appliances Co. 2,968 115 Information Technology (19.4%) * Equinix Inc. 9,606 1,784 * Rackspace Hosting Inc. 21,626 1,495 * Alliance Data Systems Corp. 9,949 1,418 * Trimble Navigation Ltd. 25,057 1,394 * ANSYS Inc. 18,407 1,221 * Gartner Inc. 18,623 892 * TIBCO Software Inc. 30,695 769 FactSet Research Systems Inc. 8,155 753 Solera Holdings Inc. 13,940 722 * MICROS Systems Inc. 15,989 695 Global Payments Inc. 15,728 691 * SolarWinds Inc. 12,129 680 Jack Henry & Associates Inc. 17,173 668 * VeriFone Systems Inc. 21,491 653 * Concur Technologies Inc. 8,987 591 * Informatica Corp. 21,633 581 * Skyworks Solutions Inc. 25,487 577 * WEX Inc. 7,707 555 * Riverbed Technology Inc. 30,751 550 * Cree Inc. 16,872 545 * NeuStar Inc. Class A 13,237 532 * Synopsys Inc. 15,159 497 * Zebra Technologies Corp. 10,301 401 InterDigital Inc. 8,497 363 * Semtech Corp. 13,142 359 * ACI Worldwide Inc. 7,815 337 * Silicon Laboratories Inc. 7,658 320 * Rovi Corp. 20,616 316 National Instruments Corp. 11,479 279 Broadridge Financial Solutions Inc. 10,991 259 ADTRAN Inc. 12,654 249 Lender Processing Services Inc. 9,655 240 * Cadence Design Systems Inc. 18,692 238 * Parametric Technology Corp. 11,159 226 * Polycom Inc. 21,219 222 * Atmel Corp. 37,711 211 Fair Isaac Corp. 4,045 173 * Ciena Corp. 10,645 158 * Advent Software Inc. 6,397 142 Plantronics Inc. 3,901 131 * QLogic Corp. 10,201 97 * ValueClick Inc. 5,091 96 Cypress Semiconductor Corp. 9,037 92 Mantech International Corp. Class A 2,534 63 Materials (6.3%) Albemarle Corp. 17,841 1,067 Royal Gold Inc. 12,785 1,032 Rock-Tenn Co. Class A 14,107 918 Aptargroup Inc. 13,274 633 NewMarket Corp. 2,137 567 Compass Minerals International Inc. 6,599 504 Valspar Corp. 7,067 444 Martin Marietta Materials Inc. 4,751 428 Packaging Corp. of America 8,410 306 Domtar Corp. 3,721 298 Carpenter Technology Corp. 5,654 274 Silgan Holdings Inc. 6,091 271 * Intrepid Potash Inc. 10,682 227 Scotts Miracle-Gro Co. Class A 5,162 214 Sensient Technologies Corp. 5,668 205 Minerals Technologies Inc. 2,356 174 Telecommunication Services (0.4%) * tw telecom inc Class A 18,967 487 Utilities (2.7%) OGE Energy Corp. 13,176 753 National Fuel Gas Co. 9,631 501 Alliant Energy Corp. 10,396 466 Aqua America Inc. 15,039 384 Cleco Corp. 6,678 269 IDACORP Inc. 5,817 248 Questar Corp. 10,502 206 WGL Holdings Inc. 5,138 201 Black Hills Corp. 5,370 192 Total Common Stocks (Cost $111,660) Face Maturity Amount Coupon Date ($000) Temporary Cash Investment (0.0%) 1 U.S. Government and Agency Obligations (0.0%) 2,3 Fannie Mae Discount Notes(Cost $50) 0.135% 12/12/12 50 50 Total Investments (99.9%) (Cost $111,710) Other Assets and Liabilities-Net (0.1%) 60 Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Securities with a value of $50,000 have been segregated as initial margin for open futures contracts. S&P Mid-Cap 400 Growth Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of November 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 119,825 — — Temporary Cash Investments — 50 — Total 119,825 50 — C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: S&P Mid-Cap 400 Growth Index Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P MidCap 400 Index December 2012 1 100 — Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At November 30, 2012, the cost of investment securities for tax purposes was $111,710,000. Net unrealized appreciation of investment securities for tax purposes was $8,165,000, consisting of unrealized gains of $13,394,000 on securities that had risen in value since their purchase and $5,229,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Mid-Cap 400 Value Index Fund Schedule of Investments As of November 30, 2012 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (13.4%) Foot Locker Inc. 13,500 484 * Mohawk Industries Inc. 5,181 445 * Toll Brothers Inc. 13,383 426 * NVR Inc. 412 371 American Eagle Outfitters Inc. 15,999 339 * Hanesbrands Inc. 8,728 315 Chico's FAS Inc. 14,847 277 Service Corp. International 19,220 268 Brinker International Inc. 6,599 198 * Cabela's Inc. 4,118 197 Rent-A-Center Inc. 5,270 183 Signet Jewelers Ltd. 3,403 183 Jarden Corp. 3,350 177 Williams-Sonoma Inc. 3,711 168 * AMC Networks Inc. Class A 3,123 165 Thor Industries Inc. 3,930 148 * ANN Inc. 4,224 142 Dick's Sporting Goods Inc. 2,514 132 MDC Holdings Inc. 3,427 121 Wendy's Co. 25,108 117 * DreamWorks Animation SKG Inc. Class A 6,396 110 Sotheby's 3,689 106 * Lamar Advertising Co. Class A 2,667 105 Meredith Corp. 3,216 100 KB Home 6,862 99 * Saks Inc. 9,174 96 Bob Evans Farms Inc. 2,517 95 * Valassis Communications Inc. 3,549 92 Cinemark Holdings Inc. 3,375 92 * New York Times Co. Class A 10,903 88 HSN Inc. 1,663 88 * Office Depot Inc. 25,440 85 Regis Corp. 5,144 85 * WMS Industries Inc. 4,858 82 * Ascena Retail Group Inc. 3,956 79 Aaron's Inc. 2,704 78 * Bally Technologies Inc. 1,627 73 Scholastic Corp. 2,336 66 International Speedway Corp. Class A 2,277 61 John Wiley & Sons Inc. Class A 1,169 50 Cheesecake Factory Inc. 1,439 49 * Barnes & Noble Inc. 3,402 49 Guess? Inc. 1,822 47 * Aeropostale Inc. 2,753 38 Matthews International Corp. Class A 1,235 37 * Scientific Games Corp. Class A 3,111 26 Consumer Staples (2.8%) * Smithfield Foods Inc. 12,033 269 * Ralcorp Holdings Inc. 2,709 241 Energizer Holdings Inc. 2,536 202 Hillshire Brands Co. 6,680 186 Harris Teeter Supermarkets Inc. 4,400 167 Flowers Foods Inc. 5,058 119 Universal Corp. 2,095 105 * Post Holdings Inc. 1,618 56 SUPERVALU Inc. 19,249 46 Tootsie Roll Industries Inc. 946 26 Energy (5.5%) HollyFrontier Corp. 18,196 825 * Plains Exploration & Production Co. 7,500 268 World Fuel Services Corp. 6,447 251 Patterson-UTI Energy Inc. 13,577 241 Tidewater Inc. 4,459 200 * Superior Energy Services Inc. 8,837 180 * Unit Corp. 3,860 174 * Alpha Natural Resources Inc. 19,667 147 Arch Coal Inc. 18,945 127 * Helix Energy Solutions Group Inc. 6,463 113 Energen Corp. 1,940 86 * Atwood Oceanics Inc. 1,572 72 * Forest Oil Corp. 10,550 67 * Quicksilver Resources Inc. 10,695 34 Financials (29.2%) New York Community Bancorp Inc. 39,254 511 Everest Re Group Ltd. 4,633 503 Fidelity National Financial Inc. Class A 18,843 456 WR Berkley Corp. 9,930 395 Raymond James Financial Inc. 9,994 377 Reinsurance Group of America Inc. Class A 6,592 337 Macerich Co. 5,951 336 HCC Insurance Holdings Inc. 9,004 332 Duke Realty Corp. 24,116 326 Jones Lang LaSalle Inc. 3,938 323 * Alleghany Corp. 878 308 * Affiliated Managers Group Inc. 2,296 296 SL Green Realty Corp. 3,870 292 American Financial Group Inc. 7,052 280 Weingarten Realty Investors 9,978 271 East West Bancorp Inc. 12,695 268 BioMed Realty Trust Inc. 13,791 266 Hospitality Properties Trust 11,054 251 UDR Inc. 10,743 247 Hancock Holding Co. 7,585 238 First Niagara Financial Group Inc. 31,550 238 First American Financial Corp. 9,516 226 Old Republic International Corp. 21,587 226 Liberty Property Trust 6,311 220 City National Corp. 4,219 205 Aspen Insurance Holdings Ltd. 6,386 200 Regency Centers Corp. 4,255 199 Associated Banc-Corp 15,322 197 Protective Life Corp. 7,145 194 Jefferies Group Inc. 11,434 194 Senior Housing Properties Trust 8,664 194 Realty Income Corp. 4,645 189 Mack-Cali Realty Corp. 7,447 188 Arthur J Gallagher & Co. 5,075 185 SEI Investments Co. 7,975 176 Corporate Office Properties Trust 7,105 175 Fulton Financial Corp. 17,888 174 TCF Financial Corp. 14,544 173 Alexandria Real Estate Equities Inc. 2,529 172 Rayonier Inc. 3,397 169 Brown & Brown Inc. 6,292 169 Valley National Bancorp 17,624 168 Synovus Financial Corp. 70,213 166 Camden Property Trust 2,387 157 National Retail Properties Inc. 5,021 154 Washington Federal Inc. 9,505 153 Apollo Investment Corp. 18,110 147 Hanover Insurance Group Inc. 4,000 146 American Campus Communities Inc. 3,310 145 Commerce Bancshares Inc. 4,048 145 Eaton Vance Corp. 4,523 144 Kemper Corp. 4,869 144 FirstMerit Corp. 9,786 138 Janus Capital Group Inc. 16,721 137 Mercury General Corp. 3,234 135 StanCorp Financial Group Inc. 3,938 134 Webster Financial Corp. 6,432 134 Cullen/Frost Bankers Inc. 2,411 132 BRE Properties Inc. 2,673 130 Trustmark Corp. 5,782 128 Highwoods Properties Inc. 3,870 125 Omega Healthcare Investors Inc. 5,431 124 Cathay General Bancorp 6,534 117 Equity One Inc. 5,493 114 * SVB Financial Group 2,021 112 Waddell & Reed Financial Inc. Class A 3,078 100 BancorpSouth Inc. 7,416 98 International Bancshares Corp. 4,879 88 Bank of Hawaii Corp. 2,026 88 Potlatch Corp. 2,159 84 CBOE Holdings Inc. 2,491 75 Prosperity Bancshares Inc. 1,677 69 Astoria Financial Corp. 7,288 68 Greenhill & Co. Inc. 1,384 66 * Alexander & Baldwin Inc. 2,194 66 Westamerica Bancorporation 909 39 Health Care (5.2%) Omnicare Inc. 9,973 361 * Vertex Pharmaceuticals Inc. 9,068 361 * Community Health Systems Inc. 8,138 240 * Hologic Inc. 10,160 194 * WellCare Health Plans Inc. 3,847 186 * Health Management Associates Inc. Class A 22,884 182 * Health Net Inc. 7,273 171 * VCA Antech Inc. 7,833 163 * LifePoint Hospitals Inc. 4,363 157 Owens & Minor Inc. 5,668 155 Universal Health Services Inc. Class B 2,833 128 * Charles River Laboratories International Inc. 2,358 90 STERIS Corp. 2,550 87 Teleflex Inc. 1,166 81 Hill-Rom Holdings Inc. 2,607 73 Masimo Corp. 1,358 28 Industrials (16.6%) * AGCO Corp. 8,692 401 KBR Inc. 13,172 366 Timken Co. 7,225 326 Corrections Corp. of America 8,947 303 * Fortune Brands Home & Security Inc. 9,486 284 Kennametal Inc. 7,165 273 Manpower Inc. 7,096 273 Kansas City Southern 3,444 269 * Shaw Group Inc. 5,903 265 URS Corp. 6,876 259 * Oshkosh Corp. 8,198 241 * Terex Corp. 9,886 239 * AECOM Technology Corp. 10,118 229 Trinity Industries Inc. 7,069 225 Lennox International Inc. 4,154 218 * United Rentals Inc. 5,060 210 Exelis Inc. 16,676 188 ITT Corp. 8,248 185 Huntington Ingalls Industries Inc. 4,419 181 Carlisle Cos. Inc. 3,082 175 * B/E Aerospace Inc. 3,619 171 Lincoln Electric Holdings Inc. 3,578 170 Harsco Corp. 7,193 145 SPX Corp. 2,082 142 Con-way Inc. 4,992 140 UTi Worldwide Inc. 9,260 131 Deluxe Corp. 4,512 130 * General Cable Corp. 4,442 128 IDEX Corp. 2,828 127 HNI Corp. 4,045 120 Brink's Co. 4,260 117 Regal-Beloit Corp. 1,636 114 Waste Connections Inc. 3,425 113 Acuity Brands Inc. 1,671 111 Herman Miller Inc. 5,227 110 Hubbell Inc. Class B 1,245 105 * JetBlue Airways Corp. 20,392 105 Granite Construction Inc. 3,190 98 Graco Inc. 1,953 97 GATX Corp. 2,186 92 Matson Inc. 3,783 87 Nordson Corp. 1,409 86 Alliant Techsystems Inc. 1,435 86 Werner Enterprises Inc. 3,967 86 * Esterline Technologies Corp. 1,294 79 * Kirby Corp. 1,296 75 Towers Watson & Co. Class A 1,276 67 CLARCOR Inc. 1,251 58 Landstar System Inc. 1,128 57 Corporate Executive Board Co. 1,316 56 Mine Safety Appliances Co. 1,440 56 Crane Co. 1,128 48 Rollins Inc. 2,073 47 Information Technology (11.1%) * Avnet Inc. 12,636 370 * Arrow Electronics Inc. 9,727 362 * NCR Corp. 14,226 340 * AOL Inc. 7,476 281 * CoreLogic Inc. 8,706 225 * Ingram Micro Inc. 13,430 218 * Synopsys Inc. 6,539 214 * Cadence Design Systems Inc. 16,196 206 * Compuware Corp. 19,242 180 Diebold Inc. 5,642 169 DST Systems Inc. 2,737 158 Convergys Corp. 10,036 157 * Itron Inc. 3,527 155 * Fairchild Semiconductor International Inc. Class A 11,303 151 * Tech Data Corp. 3,370 149 Broadridge Financial Solutions Inc. 6,243 147 Lexmark International Inc. Class A 5,773 140 * Skyworks Solutions Inc. 5,621 127 * Atmel Corp. 22,391 125 * Mentor Graphics Corp. 8,342 125 * Acxiom Corp. 6,696 118 * Vishay Intertechnology Inc. 11,764 114 * Parametric Technology Corp. 5,615 114 Tellabs Inc. 30,819 110 * RF Micro Devices Inc. 24,813 107 * International Rectifier Corp. 6,217 106 * Cree Inc. 2,793 90 Cypress Semiconductor Corp. 8,211 83 Intersil Corp. Class A 11,441 82 Lender Processing Services Inc. 3,263 81 * Integrated Device Technology Inc. 12,800 80 National Instruments Corp. 3,274 80 * ValueClick Inc. 4,030 76 Plantronics Inc. 2,037 69 * Polycom Inc. 6,341 66 * Ciena Corp. 4,201 63 * MEMC Electronic Materials Inc. 20,599 60 * Monster Worldwide Inc. 10,554 57 Fair Isaac Corp. 1,213 52 * QLogic Corp. 3,906 37 Mantech International Corp. Class A 980 25 Materials (7.8%) Ashland Inc. 6,530 463 Reliance Steel & Aluminum Co. 6,730 380 RPM International Inc. 11,794 342 Cytec Industries Inc. 4,119 283 Valspar Corp. 4,380 275 Sonoco Products Co. 9,001 271 Steel Dynamics Inc. 19,605 253 * Louisiana-Pacific Corp. 12,320 215 Cabot Corp. 5,311 200 Packaging Corp. of America 4,993 182 Martin Marietta Materials Inc. 1,964 177 Olin Corp. 7,141 148 Commercial Metals Co. 10,373 140 Domtar Corp. 1,538 123 Greif Inc. Class A 2,706 111 Worthington Industries Inc. 4,665 110 Silgan Holdings Inc. 1,671 74 Sensient Technologies Corp. 1,914 69 Carpenter Technology Corp. 1,419 69 Scotts Miracle-Gro Co. Class A 1,145 47 Minerals Technologies Inc. 524 39 Telecommunication Services (0.7%) Telephone & Data Systems Inc. 9,041 208 * tw telecom inc Class A 4,988 128 Utilities (7.4%) NV Energy Inc. 21,099 387 MDU Resources Group Inc. 16,883 350 UGI Corp. 10,056 334 Westar Energy Inc. 11,295 324 Atmos Energy Corp. 8,065 282 Great Plains Energy Inc. 13,695 277 Alliant Energy Corp. 5,262 236 Hawaiian Electric Industries Inc. 8,687 216 Questar Corp. 11,006 216 Vectren Corp. 7,343 215 OGE Energy Corp. 2,906 166 National Fuel Gas Co. 3,123 163 PNM Resources Inc. 7,110 150 Aqua America Inc. 5,737 147 Cleco Corp. 2,450 99 WGL Holdings Inc. 2,312 90 IDACORP Inc. 1,879 80 Black Hills Corp. 1,537 55 Total Common Stocks (Cost $46,498) Face Maturity Amount Coupon Date ($000) Temporary Cash Investments (0.2%) 1 U.S. Government and Agency Obligations (0.2%) 2,3 Federal Home Loan Bank Discount Notes 0.140% 12/26/12 100 100 Total Temporary Cash Investments (Cost $100) Total Investments (99.9%) (Cost $46,598) Other Assets and Liabilities-Net (0.1%) 44 Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.9% and 0.0%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 Securities with a value of $100,000 have been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of November 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 50,764 — — Temporary Cash Investments — 100 — Total 50,764 100 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. S&P Mid-Cap 400 Value Index Fund Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At November 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P MidCap 400 Index December 2012 1 100 5 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At November 30, 2012, the cost of investment securities for tax purposes was $46,598,000. Net unrealized appreciation of investment securities for tax purposes was $4,266,000, consisting of unrealized gains of $6,720,000 on securities that had risen in value since their purchase and $2,454,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Index Fund Schedule of Investments As of November 30, 2012 Market Value Shares ($000) Common Stocks (99.8%) Consumer Discretionary (15.2%) Brunswick Corp. 26,438 681 Wolverine World Wide Inc. 14,438 625 Pool Corp. 13,819 579 * Steven Madden Ltd. 11,998 534 * Vitamin Shoppe Inc. 8,739 518 Men's Wearhouse Inc. 14,132 458 Ryland Group Inc. 13,230 443 * Select Comfort Corp. 16,508 442 * Coinstar Inc. 9,258 435 * Lumber Liquidators Holdings Inc. 8,017 430 Cracker Barrel Old Country Store Inc. 6,882 423 * Hibbett Sports Inc. 7,736 416 Buckle Inc. 8,037 411 * Iconix Brand Group Inc. 20,109 405 * Fifth & Pacific Cos. Inc. 33,327 402 * Buffalo Wild Wings Inc. 5,503 399 * Genesco Inc. 7,187 398 Hillenbrand Inc. 18,388 389 Group 1 Automotive Inc. 6,314 384 * Live Nation Entertainment Inc. 41,519 365 * Jack in the Box Inc. 13,124 362 * Jos A Bank Clothiers Inc. 8,245 355 * Crocs Inc. 26,614 355 * Children's Place Retail Stores Inc. 7,151 348 * Marriott Vacations Worldwide Corp. 8,408 335 Sturm Ruger & Co. Inc. 5,675 332 * Meritage Homes Corp. 9,059 317 Finish Line Inc. Class A 14,887 307 * Helen of Troy Ltd. 9,401 290 * DineEquity Inc. 4,574 288 Texas Roadhouse Inc. Class A 17,087 284 Arbitron Inc. 7,773 283 * Papa John's International Inc. 5,228 277 Monro Muffler Brake Inc. 8,529 274 OfficeMax Inc. 25,491 255 * BJ's Restaurants Inc. 7,331 251 Stage Stores Inc. 9,314 241 Cato Corp. Class A 7,979 232 Oxford Industries Inc. 4,224 231 Brown Shoe Co. Inc. 12,017 229 * La-Z-Boy Inc. 15,341 229 * SHFL Entertainment Inc. 16,494 227 * Pinnacle Entertainment Inc. 17,424 225 Ethan Allen Interiors Inc. 7,680 223 Lithia Motors Inc. Class A 6,143 220 * Standard Pacific Corp. 32,778 220 Sonic Automotive Inc. Class A 11,069 218 * Skechers U.S.A. Inc. Class A 11,215 218 Interval Leisure Group Inc. 11,394 215 True Religion Apparel Inc. 7,142 186 * American Public Education Inc. 5,350 184 Movado Group Inc. 5,170 179 * Drew Industries Inc. 5,512 179 Pep Boys-Manny Moe & Jack 15,513 164 * Sonic Corp. 16,022 162 American Greetings Corp. Class A 9,201 159 CEC Entertainment Inc. 4,923 154 * Quiksilver Inc. 36,210 145 * Arctic Cat Inc. 3,837 144 * iRobot Corp. 7,566 143 * Blue Nile Inc. 3,602 142 Callaway Golf Co. 20,650 139 * Ruby Tuesday Inc. 17,536 137 * Zumiez Inc. 6,550 135 * M/I Homes Inc. 6,041 133 * rue21 inc 4,608 132 Fred's Inc. Class A 9,834 131 Superior Industries International Inc. 6,728 127 * Biglari Holdings Inc. 348 126 Hot Topic Inc. 12,632 126 * Maidenform Brands Inc. 6,837 126 * Red Robin Gourmet Burgers Inc. 3,827 125 * Multimedia Games Holding Co. Inc. 8,277 122 * Winnebago Industries Inc. 8,494 121 Standard Motor Products Inc. 5,698 111 * Capella Education Co. 3,569 99 Haverty Furniture Cos. Inc. 5,649 95 * Boyd Gaming Corp. 17,037 94 * EW Scripps Co. Class A 8,590 87 * Digital Generation Inc. 7,685 82 * Ruth's Hospitality Group Inc. 10,706 80 * Universal Electronics Inc. 4,535 80 * Tuesday Morning Corp. 12,636 80 JAKKS Pacific Inc. 6,266 78 * Perry Ellis International Inc. 3,574 77 Big 5 Sporting Goods Corp. 5,122 72 * Stein Mart Inc. 8,222 70 Nutrisystem Inc. 8,645 69 Marcus Corp. 5,795 69 PetMed Express Inc. 5,920 68 Harte-Hanks Inc. 12,769 68 Universal Technical Institute Inc. 6,516 62 * MarineMax Inc. 7,174 59 Blyth Inc. 3,445 56 * Christopher & Banks Corp. 11,206 51 * Corinthian Colleges Inc. 22,311 49 * Career Education Corp. 15,460 46 Spartan Motors Inc. 8,825 43 * Kirkland's Inc. 4,512 41 * VOXX International Corp. Class A 5,511 37 * Zale Corp. 7,427 36 * Coldwater Creek Inc. 6,119 35 * Monarch Casino & Resort Inc. 2,510 24 Lincoln Educational Services Corp. 5,838 23 * K-Swiss Inc. Class A 6,105 19 Consumer Staples (4.5%) * Hain Celestial Group Inc. 13,275 800 * United Natural Foods Inc. 14,439 747 * Darling International Inc. 34,719 586 * TreeHouse Foods Inc. 10,655 559 Casey's General Stores Inc. 11,284 557 B&G Foods Inc. 15,371 449 Snyders-Lance Inc. 14,123 340 * Prestige Brands Holdings Inc. 14,900 322 Sanderson Farms Inc. 5,935 285 * Boston Beer Co. Inc. Class A 2,496 282 J&J Snack Foods Corp. 4,437 279 Andersons Inc. 5,103 215 WD-40 Co. 4,384 207 Cal-Maine Foods Inc. 4,080 188 * Central Garden and Pet Co. Class A 12,220 143 * Medifast Inc. 3,966 126 Diamond Foods Inc. 6,694 95 Inter Parfums Inc. 4,719 94 Spartan Stores Inc. 6,267 94 Calavo Growers Inc. 3,848 93 * Alliance One International Inc. 24,877 82 Nash Finch Co. 3,567 75 * Seneca Foods Corp. Class A 2,351 73 Energy (4.1%) * Gulfport Energy Corp. 14,678 558 Bristow Group Inc. 10,521 548 Lufkin Industries Inc. 9,894 542 * SEACOR Holdings Inc. 5,853 530 * Exterran Holdings Inc. 19,083 398 * Cloud Peak Energy Inc. 17,910 340 * Hornbeck Offshore Services Inc. 9,353 337 * PDC Energy Inc. 8,863 318 * Stone Energy Corp. 14,723 305 * Geospace Technologies Corp. 3,773 288 * Approach Resources Inc. 9,844 231 * Carrizo Oil & Gas Inc. 10,619 220 * Comstock Resources Inc. 13,310 218 * ION Geophysical Corp. 35,605 212 * Swift Energy Co. 12,629 196 * TETRA Technologies Inc. 22,761 159 * Contango Oil & Gas Co. 3,784 155 * Pioneer Energy Services Corp. 17,961 130 Gulf Island Fabrication Inc. 4,362 102 * Basic Energy Services Inc. 8,334 92 * PetroQuest Energy Inc. 16,930 90 * Matrix Service Co. 7,815 86 Penn Virginia Corp. 16,179 72 Financials (20.6%) Extra Space Storage Inc. 30,269 1,064 Kilroy Realty Corp. 21,759 981 Tanger Factory Outlet Centers 27,763 913 ProAssurance Corp. 9,030 819 Post Properties Inc. 15,984 785 Mid-America Apartment Communities Inc. 12,125 756 * EPR Properties 13,842 628 LaSalle Hotel Properties 25,505 615 Healthcare Realty Trust Inc. 25,363 605 Susquehanna Bancshares Inc. 54,955 565 Prospect Capital Corp. 51,401 541 Sovran Self Storage Inc. 8,657 535 * Texas Capital Bancshares Inc. 11,814 532 DiamondRock Hospitality Co. 57,387 502 Colonial Properties Trust 24,326 496 Medical Properties Trust Inc. 40,045 467 EastGroup Properties Inc. 8,641 452 FNB Corp. 41,385 447 * Stifel Financial Corp. 14,600 444 Lexington Realty Trust 43,186 414 UMB Financial Corp. 9,611 407 Wintrust Financial Corp. 10,697 394 Umpqua Holdings Corp. 33,040 385 * First Cash Financial Services Inc. 7,750 374 Acadia Realty Trust 14,526 361 Old National Bancorp 30,050 353 Northwest Bancshares Inc. 28,805 344 First Financial Bankshares Inc. 8,780 342 MarketAxess Holdings Inc. 11,059 341 PS Business Parks Inc. 5,278 340 National Penn Bancshares Inc. 35,771 339 United Bankshares Inc. 13,445 332 RLI Corp. 4,994 322 Cash America International Inc. 8,600 320 Community Bank System Inc. 11,728 315 * Financial Engines Inc. 11,898 312 Glacier Bancorp Inc. 21,381 311 PrivateBancorp Inc. 18,514 303 Selective Insurance Group Inc. 16,102 301 LTC Properties Inc. 9,029 295 Government Properties Income Trust 12,725 293 * World Acceptance Corp. 3,880 283 Bank of the Ozarks Inc. 8,751 278 First Midwest Bancorp Inc. 22,224 278 CVB Financial Corp. 26,106 265 BBCN Bancorp Inc. 23,136 263 Pennsylvania REIT 15,639 261 * Ezcorp Inc. Class A 13,370 257 First Financial Bancorp 17,362 252 Franklin Street Properties Corp. 21,329 246 Sabra Health Care REIT Inc. 10,989 238 PacWest Bancorp 9,518 237 Provident Financial Services Inc. 16,066 233 Home BancShares Inc. 6,830 227 Horace Mann Educators Corp. 11,699 224 Cousins Properties Inc. 26,846 220 ViewPoint Financial Group Inc. 10,473 214 Boston Private Financial Holdings Inc. 23,050 213 Columbia Banking System Inc. 11,694 202 * National Financial Partners Corp. 11,950 199 First Commonwealth Financial Corp. 30,938 198 NBT Bancorp Inc. 9,980 197 * Virtus Investment Partners Inc. 1,701 195 Independent Bank Corp. 6,757 194 Infinity Property & Casualty Corp. 3,479 190 Interactive Brokers Group Inc. 12,004 184 * Pinnacle Financial Partners Inc. 9,613 183 Inland Real Estate Corp. 22,914 183 Universal Health Realty Income Trust 3,720 181 Brookline Bancorp Inc. 20,626 175 Employers Holdings Inc. 9,075 173 Tower Group Inc. 10,196 172 Safety Insurance Group Inc. 3,736 168 Oritani Financial Corp. 11,436 167 * Navigators Group Inc. 3,086 162 Saul Centers Inc. 3,722 159 Banner Corp. 5,105 153 * Forestar Group Inc. 10,288 152 * eHealth Inc. 5,767 149 City Holding Co. 4,341 146 TrustCo Bank Corp. NY 27,339 144 S&T Bancorp Inc. 8,431 143 Stewart Information Services Corp. 5,192 142 Urstadt Biddle Properties Inc. Class A 7,438 140 * HFF Inc. Class A 9,345 139 * AMERISAFE Inc. 5,292 137 * Piper Jaffray Cos. 4,767 135 Getty Realty Corp. 8,029 135 United Fire Group Inc. 6,414 133 Tompkins Financial Corp. 3,328 130 Simmons First National Corp. Class A 4,899 117 * United Community Banks Inc. 13,399 116 Dime Community Bancshares Inc. 8,335 116 * Hanmi Financial Corp. 9,212 115 Kite Realty Group Trust 21,053 112 * Wilshire Bancorp Inc. 17,911 104 * Investment Technology Group Inc. 11,300 101 Presidential Life Corp. 6,432 90 Parkway Properties Inc. 6,561 88 * First BanCorp 21,217 86 Cedar Realty Trust Inc. 15,677 85 Sterling Bancorp 8,965 83 Meadowbrook Insurance Group Inc. 14,162 79 Calamos Asset Management Inc. Class A 6,188 61 Bank Mutual Corp. 12,444 52 * SWS Group Inc. 8,557 41 Health Care (10.6%) * Cubist Pharmaceuticals Inc. 18,856 766 * Centene Corp. 15,215 668 * Salix Pharmaceuticals Ltd. 14,727 631 * Haemonetics Corp. 7,562 613 * Align Technology Inc. 21,031 576 * PAREXEL International Corp. 17,742 573 West Pharmaceutical Services Inc. 10,024 542 * ViroPharma Inc. 20,220 501 Questcor Pharmaceuticals Inc. 17,676 459 * PSS World Medical Inc. 14,827 422 * Magellan Health Services Inc. 8,077 419 * MWI Veterinary Supply Inc. 3,529 394 Chemed Corp. 5,657 385 * Air Methods Corp. 3,423 374 * Cyberonics Inc. 6,987 361 * Medicines Co. 15,751 338 * Neogen Corp. 6,609 301 * Acorda Therapeutics Inc. 11,818 298 * Akorn Inc. 19,986 270 Analogic Corp. 3,639 268 * Hanger Inc. 10,169 265 * Amsurg Corp. Class A 9,372 263 * Medidata Solutions Inc. 6,560 262 * Molina Healthcare Inc. 8,825 246 Meridian Bioscience Inc. 12,203 244 CONMED Corp. 8,472 234 * Abaxis Inc. 6,092 230 * Integra LifeSciences Holdings Corp. 5,757 223 * ICU Medical Inc. 3,715 219 Quality Systems Inc. 11,705 213 * Luminex Corp. 11,279 194 * Bio-Reference Labs Inc. 7,204 190 * NuVasive Inc. 12,806 186 * IPC The Hospitalist Co. Inc. 4,867 184 * Spectrum Pharmaceuticals Inc. 15,124 179 Cantel Medical Corp. 6,261 172 * Kindred Healthcare Inc. 15,572 169 Landauer Inc. 2,765 165 * Merit Medical Systems Inc. 11,641 162 * Greatbatch Inc. 6,912 156 Computer Programs & Systems Inc. 3,047 152 * Omnicell Inc. 9,768 149 * AMN Healthcare Services Inc. 13,183 144 * Momenta Pharmaceuticals Inc. 13,386 143 * HealthStream Inc. 5,692 135 Ensign Group Inc. 5,091 131 * PharMerica Corp. 8,571 124 Invacare Corp. 8,393 119 * Emergent Biosolutions Inc. 7,446 112 * Symmetry Medical Inc. 10,940 107 * Healthways Inc. 9,656 104 * Natus Medical Inc. 9,012 102 * Cambrex Corp. 8,951 98 * Amedisys Inc. 9,273 97 * Hi-Tech Pharmacal Co. Inc. 3,126 94 * LHC Group Inc. 4,643 90 * Gentiva Health Services Inc. 8,604 89 * Corvel Corp. 1,872 78 * SurModics Inc. 3,679 74 * Affymetrix Inc. 21,377 71 * Palomar Medical Technologies Inc. 5,389 49 * Arqule Inc. 17,722 47 * Almost Family Inc. 2,314 46 CryoLife Inc. 7,563 45 * Cross Country Healthcare Inc. 9,353 37 * Enzo Biochem Inc. 9,689 27 Industrials (16.0%) Toro Co. 17,297 776 Robbins & Myers Inc. 12,546 745 AO Smith Corp. 11,405 718 * Old Dominion Freight Line Inc. 20,912 699 * Teledyne Technologies Inc. 10,832 682 EMCOR Group Inc. 19,637 645 Actuant Corp. Class A 21,516 619 Geo Group Inc. 18,065 509 Belden Inc. 13,158 496 * Portfolio Recovery Associates Inc. 5,001 494 Applied Industrial Technologies Inc. 12,328 494 * EnerSys Inc. 14,100 491 * Moog Inc. Class A 13,306 489 * Tetra Tech Inc. 18,680 481 Healthcare Services Group Inc. 19,935 469 Brady Corp. Class A 13,992 447 Curtiss-Wright Corp. 13,896 441 Mueller Industries Inc. 8,245 394 Simpson Manufacturing Co. Inc. 11,810 386 United Stationers Inc. 11,917 366 * Hub Group Inc. Class A 10,420 337 Franklin Electric Co. Inc. 5,635 336 Allegiant Travel Co. Class A 4,506 334 Watts Water Technologies Inc. Class A 8,148 333 UniFirst Corp. 4,378 309 Lindsay Corp. 3,769 298 Barnes Group Inc. 13,868 293 ESCO Technologies Inc. 7,934 291 Briggs & Stratton Corp. 14,214 288 Forward Air Corp. 8,629 287 ABM Industries Inc. 14,994 286 AZZ Inc. 7,485 285 Kaman Corp. 7,828 284 * II-VI Inc. 16,282 279 Knight Transportation Inc. 17,458 262 * On Assignment Inc. 12,751 254 Interface Inc. Class A 16,787 247 * EnPro Industries Inc. 6,100 240 * Aegion Corp. Class A 11,589 239 Cubic Corp. 4,756 233 * Orbital Sciences Corp. 17,431 228 Quanex Building Products Corp. 10,840 227 * Mobile Mini Inc. 11,200 224 Universal Forest Products Inc. 5,817 219 Kaydon Corp. 9,447 218 * Exponent Inc. 3,895 208 Tennant Co. 5,435 207 * Korn/Ferry International 14,077 203 Insperity Inc. 6,501 196 Apogee Enterprises Inc. 8,331 191 G&K Services Inc. Class A 5,530 187 Heartland Express Inc. 13,604 187 CIRCOR International Inc. 5,121 185 Standex International Corp. 3,720 183 Albany International Corp. 8,491 183 AAR Corp. 11,829 182 * Encore Capital Group Inc. 6,805 181 Astec Industries Inc. 6,166 179 * Dycom Industries Inc. 9,841 177 SkyWest Inc. 14,939 173 Encore Wire Corp. 5,421 170 * TrueBlue Inc. 11,879 169 * Sykes Enterprises Inc. 11,434 168 Cascade Corp. 2,522 164 * GenCorp Inc. 17,652 162 * Navigant Consulting Inc. 15,173 158 American Science & Engineering Inc. 2,472 158 Resources Connection Inc. 12,414 144 Griffon Corp. 13,816 143 John Bean Technologies Corp. 8,420 137 Viad Corp. 5,997 135 Comfort Systems USA Inc. 10,834 117 * Gibraltar Industries Inc. 8,420 117 AAON Inc. 5,525 116 National Presto Industries Inc. 1,474 113 * Aerovironment Inc. 5,480 112 * Powell Industries Inc. 2,673 107 Kelly Services Inc. Class A 7,828 107 * Federal Signal Corp. 18,120 107 * Engility Holdings Inc. 4,936 91 * Consolidated Graphics Inc. 2,417 82 * NCI Building Systems Inc. 5,727 75 CDI Corp. 4,213 70 * Lydall Inc. 5,144 67 Heidrick & Struggles International Inc. 4,971 65 * Orion Marine Group Inc. 8,213 58 Arkansas Best Corp. 6,811 56 * Vicor Corp. 5,990 32 * Dolan Co. 8,721 30 Information Technology (18.2%) * CommVault Systems Inc. 12,319 817 * Cymer Inc. 9,173 804 MAXIMUS Inc. 10,045 633 *,^ 3D Systems Corp. 14,060 629 FEI Co. 11,227 618 * Cirrus Logic Inc. 19,006 595 * JDA Software Group Inc. 12,596 562 * Microsemi Corp. 26,139 500 Anixter International Inc. 8,151 498 * Hittite Microwave Corp. 8,020 487 * Arris Group Inc. 33,522 468 * ViaSat Inc. 11,721 448 * Sourcefire Inc. 8,848 436 Cognex Corp. 11,792 422 * NETGEAR Inc. 11,235 392 j2 Global Inc. 12,660 383 MKS Instruments Inc. 15,581 378 * Progress Software Corp. 18,701 376 Littelfuse Inc. 6,427 371 * Tyler Technologies Inc. 7,666 360 * CACI International Inc. Class A 6,704 343 * DealerTrack Holdings Inc. 12,637 340 Heartland Payment Systems Inc. 11,421 338 * OSI Systems Inc. 5,521 338 * Manhattan Associates Inc. 5,883 337 * Veeco Instruments Inc. 11,490 327 * Take-Two Interactive Software Inc. 26,407 327 * Coherent Inc. 6,963 322 * OpenTable Inc. 6,706 301 Blackbaud Inc. 13,418 300 * Cardtronics Inc. 12,998 298 * Liquidity Services Inc. 7,085 291 * Netscout Systems Inc. 10,653 268 * Bottomline Technologies Inc. 10,880 267 Power Integrations Inc. 8,554 266 * Synaptics Inc. 9,770 261 * SYNNEX Corp. 7,867 260 * Benchmark Electronics Inc. 16,669 259 * Ultratech Inc. 7,750 254 * Electronics for Imaging Inc. 13,764 253 * Kulicke & Soffa Industries Inc. 21,931 251 Tessera Technologies Inc. 15,315 249 * TriQuint Semiconductor Inc. 48,592 246 * ScanSource Inc. 8,153 241 * Plexus Corp. 10,370 240 MTS Systems Corp. 4,756 230 * MicroStrategy Inc. Class A 2,571 227 Cabot Microelectronics Corp. 6,806 222 * Insight Enterprises Inc. 13,098 222 * Rogers Corp. 4,821 214 * ExlService Holdings Inc. 7,671 206 * LivePerson Inc. 14,868 196 * Monolithic Power Systems Inc. 9,127 193 Badger Meter Inc. 4,238 191 * ATMI Inc. 9,380 187 * CSG Systems International Inc. 10,032 186 OPNET 4,460 185 * Rofin-Sinar Technologies Inc. 8,378 177 Blucora Inc. 11,943 176 * FARO Technologies Inc. 4,983 176 Monotype Imaging Holdings Inc. 10,752 165 * Diodes Inc. 10,524 159 Ebix Inc. 9,439 159 * Harmonic Inc. 34,576 158 * Digital River Inc. 10,421 152 United Online Inc. 26,421 151 Brooks Automation Inc. 19,371 149 * Websense Inc. 10,621 148 * Synchronoss Technologies Inc. 8,039 147 * Newport Corp. 11,172 142 * Measurement Specialties Inc. 4,511 140 * LogMeIn Inc. 6,539 140 * Interactive Intelligence Group Inc. 4,331 139 * TTM Technologies Inc. 15,320 138 Micrel Inc. 14,324 138 Park Electrochemical Corp. 5,643 137 Comtech Telecommunications Corp. 5,223 133 * Entropic Communications Inc. 25,678 133 * iGATE Corp. 8,824 132 * Advanced Energy Industries Inc. 10,228 131 * Dice Holdings Inc. 15,206 131 * Volterra Semiconductor Corp. 7,404 130 * comScore Inc. 9,329 124 * Intermec Inc. 16,252 123 Black Box Corp. 4,901 121 Forrester Research Inc. 4,272 120 * GT Advanced Technologies Inc. 34,849 117 Daktronics Inc. 11,133 116 * TeleTech Holdings Inc. 6,636 113 EPIQ Systems Inc. 9,405 113 * Exar Corp. 13,672 112 * Stamps.com Inc. 4,275 108 * Perficient Inc. 9,513 104 * Rudolph Technologies Inc. 9,310 103 * Checkpoint Systems Inc. 11,746 102 * Ceva Inc. 6,503 98 * Virtusa Corp. 6,014 94 Methode Electronics Inc. 10,358 93 * Nanometrics Inc. 6,413 93 CTS Corp. 10,273 91 * Higher One Holdings Inc. 9,922 88 * Oplink Communications Inc. 5,538 86 * DTS Inc. 5,531 84 * Mercury Systems Inc. 9,397 83 Electro Scientific Industries Inc. 7,542 82 * Digi International Inc. 7,779 76 * Super Micro Computer Inc. 7,909 74 * Symmetricom Inc. 11,977 71 Cohu Inc. 6,889 67 * VASCO Data Security International Inc. 8,393 63 * CIBER Inc. 20,145 61 * Avid Technology Inc. 9,173 60 * Supertex Inc. 3,214 58 * Kopin Corp. 17,808 57 * Sigma Designs Inc. 9,941 57 * XO Group Inc. 6,906 55 Bel Fuse Inc. Class B 3,243 51 * Pericom Semiconductor Corp. 6,485 49 * QuinStreet Inc. 7,766 49 * DSP Group Inc. 6,367 38 * Agilysys Inc. 4,281 35 PC-Tel Inc. 5,117 33 * Rubicon Technology Inc. 5,125 33 * Intevac Inc. 6,464 31 * STR Holdings Inc. 11,732 28 * Radisys Corp. 7,069 16 * NCI Inc. Class A 2,510 11 Materials (6.1%) Eagle Materials Inc. 13,520 720 PolyOne Corp. 26,254 529 HB Fuller Co. 14,783 486 Schweitzer-Mauduit International Inc. 9,137 342 * SunCoke Energy Inc. 20,529 334 Buckeye Technologies Inc. 11,745 326 Balchem Corp. 8,692 311 Innophos Holdings Inc. 6,476 310 Kaiser Aluminum Corp. 4,996 304 * Texas Industries Inc. 6,158 286 * Clearwater Paper Corp. 6,805 271 Globe Specialty Metals Inc. 18,992 263 * KapStone Paper and Packaging Corp. 11,376 249 Stepan Co. 2,424 242 American Vanguard Corp. 7,041 234 A Schulman Inc. 8,721 228 * Calgon Carbon Corp. 16,787 227 AMCOL International Corp. 7,443 225 * Kraton Performance Polymers Inc. 9,504 223 * RTI International Metals Inc. 8,936 222 Deltic Timber Corp. 3,209 222 Koppers Holdings Inc. 6,127 217 PH Glatfelter Co. 12,486 212 * OM Group Inc. 9,538 190 * LSB Industries Inc. 5,558 186 Quaker Chemical Corp. 3,807 185 Haynes International Inc. 3,609 168 AK Steel Holding Corp. 39,381 158 * Headwaters Inc. 17,809 135 Myers Industries Inc. 9,049 135 Tredegar Corp. 7,019 132 Neenah Paper Inc. 4,608 129 Materion Corp. 5,916 121 * Century Aluminum Co. 14,840 115 Wausau Paper Corp. 13,419 113 Hawkins Inc. 2,722 109 Zep Inc. 6,713 83 * AM Castle & Co. 4,803 61 Olympic Steel Inc. 2,776 55 Telecommunication Services (0.5%) * Cincinnati Bell Inc. 58,586 312 Atlantic Tele-Network Inc. 2,690 99 * General Communication Inc. Class A 9,883 83 USA Mobility Inc. 6,703 78 * Cbeyond Inc. 9,172 68 NTELOS Holdings Corp. 4,542 59 Lumos Networks Corp. 4,367 43 Neutral Tandem Inc. 9,045 24 Utilities (4.0%) Piedmont Natural Gas Co. Inc. 21,336 658 Southwest Gas Corp. 13,598 570 UIL Holdings Corp. 14,912 535 UNS Energy Corp. 12,131 517 New Jersey Resources Corp. 12,240 497 South Jersey Industries Inc. 9,150 457 Avista Corp. 17,396 412 ALLETE Inc. 10,185 399 NorthWestern Corp. 10,970 381 El Paso Electric Co. 11,830 377 Northwest Natural Gas Co. 7,870 345 CH Energy Group Inc. 4,427 289 American States Water Co. 5,582 254 Laclede Group Inc. 6,220 253 Total Common Stocks (Cost $141,540) Coupon Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1,2 Vanguard Market Liquidity Fund (Cost $206) 0.167% 205,800 206 Total Investments (99.9%) (Cost $141,746) Other Assets and Liabilities-Net (0.1%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $188,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $206,000 of collateral received for securities on loan. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At November 30, 2012, the cost of investment securities for tax purposes was $141,746,000. Net unrealized appreciation of investment securities for tax purposes was $6,583,000, consisting of unrealized gains of $17,115,000 on securities that had risen in value since their purchase and $10,532,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Value Index Fund Schedule of Investments As of November 30, 2012 Market Value Shares ($000) Common Stocks (99.9%) Consumer Discretionary (16.0%) Brunswick Corp. 4,141 107 Men's Wearhouse Inc. 3,249 105 Group 1 Automotive Inc. 1,457 88 * Live Nation Entertainment Inc. 9,592 84 * Jack in the Box Inc. 3,032 84 * Marriott Vacations Worldwide Corp. 1,940 77 * Meritage Homes Corp. 2,095 73 Pool Corp. 1,682 70 * Select Comfort Corp. 2,216 59 OfficeMax Inc. 5,931 59 Stage Stores Inc. 2,154 56 Brown Shoe Co. Inc. 2,788 53 * La-Z-Boy Inc. 3,549 53 * Crocs Inc. 3,955 53 Ryland Group Inc. 1,578 53 * Pinnacle Entertainment Inc. 4,016 52 Ethan Allen Interiors Inc. 1,759 51 * Skechers U.S.A. Inc. Class A 2,607 51 * Standard Pacific Corp. 7,568 51 Lithia Motors Inc. Class A 1,409 50 Sonic Automotive Inc. Class A 2,547 50 * Fifth & Pacific Cos. Inc. 3,872 47 Movado Group Inc. 1,206 42 * Drew Industries Inc. 1,283 42 Pep Boys-Manny Moe & Jack 3,629 38 * Sonic Corp. 3,737 38 American Greetings Corp. Class A 2,164 37 Finish Line Inc. Class A 1,738 36 Cracker Barrel Old Country Store Inc. 557 34 * Quiksilver Inc. 8,520 34 * Arctic Cat Inc. 901 34 Callaway Golf Co. 4,859 33 * Ruby Tuesday Inc. 4,117 32 * M/I Homes Inc. 1,399 31 Fred's Inc. Class A 2,310 31 Oxford Industries Inc. 557 30 Superior Industries International Inc. 1,585 30 Hillenbrand Inc. 1,402 30 * Red Robin Gourmet Burgers Inc. 902 30 * SHFL Entertainment Inc. 2,146 30 * Lumber Liquidators Holdings Inc. 550 29 * Helen of Troy Ltd. 935 29 Hot Topic Inc. 2,866 29 * Winnebago Industries Inc. 1,984 28 Interval Leisure Group Inc. 1,412 27 Texas Roadhouse Inc. Class A 1,600 27 * Iconix Brand Group Inc. 1,295 26 Standard Motor Products Inc. 1,322 26 Haverty Furniture Cos. Inc. 1,332 22 * Boyd Gaming Corp. 3,854 21 Cato Corp. Class A 729 21 * EW Scripps Co. Class A 1,925 20 * Multimedia Games Holding Co. Inc. 1,246 18 * Digital Generation Inc. 1,722 18 * Universal Electronics Inc. 1,017 18 * Tuesday Morning Corp. 2,832 18 * Ruth's Hospitality Group Inc. 2,372 18 JAKKS Pacific Inc. 1,404 17 * Perry Ellis International Inc. 801 17 Big 5 Sporting Goods Corp. 1,148 16 * Stein Mart Inc. 1,869 16 PetMed Express Inc. 1,381 16 Marcus Corp. 1,346 16 Harte-Hanks Inc. 2,950 16 Nutrisystem Inc. 1,938 15 * Maidenform Brands Inc. 752 14 * MarineMax Inc. 1,608 13 * Corinthian Colleges Inc. 5,276 12 * Christopher & Banks Corp. 2,512 11 Spartan Motors Inc. 2,113 10 * Career Education Corp. 3,464 10 * Zumiez Inc. 484 10 * Zale Corp. 1,764 9 * VOXX International Corp. Class A 1,271 9 * Coldwater Creek Inc. 1,365 8 * Monarch Casino & Resort Inc. 646 6 Universal Technical Institute Inc. 597 6 Lincoln Educational Services Corp. 1,454 6 * K-Swiss Inc. Class A 1,642 5 * Kirkland's Inc. 460 4 Blyth Inc. 248 4 Consumer Staples (3.6%) * Prestige Brands Holdings Inc. 3,427 74 * Darling International Inc. 4,237 71 * United Natural Foods Inc. 1,364 71 * Hain Celestial Group Inc. 1,130 68 B&G Foods Inc. 1,922 56 Andersons Inc. 1,185 50 Snyders-Lance Inc. 1,873 45 Cal-Maine Foods Inc. 950 44 * Central Garden and Pet Co. Class A 2,817 33 Spartan Stores Inc. 1,476 22 * Alliance One International Inc. 5,575 18 Nash Finch Co. 846 18 * Seneca Foods Corp. Class A 570 18 Inter Parfums Inc. 538 11 Diamond Foods Inc. 603 9 Calavo Growers Inc. 332 8 Energy (4.6%) Bristow Group Inc. 2,438 127 * Exterran Holdings Inc. 4,415 92 * Stone Energy Corp. 3,369 70 * Cloud Peak Energy Inc. 3,152 60 * Comstock Resources Inc. 3,039 50 * Swift Energy Co. 2,936 45 * PDC Energy Inc. 1,243 45 * Gulfport Energy Corp. 1,154 44 * Hornbeck Offshore Services Inc. 1,069 39 * TETRA Technologies Inc. 5,343 37 * ION Geophysical Corp. 5,587 33 * Carrizo Oil & Gas Inc. 1,116 23 Gulf Island Fabrication Inc. 973 23 * PetroQuest Energy Inc. 3,881 21 * Matrix Service Co. 1,741 19 * Pioneer Energy Services Corp. 2,383 17 Penn Virginia Corp. 3,688 16 * Basic Energy Services Inc. 1,214 13 Financials (26.4%) LaSalle Hotel Properties 5,885 142 Susquehanna Bancshares Inc. 12,715 131 Prospect Capital Corp. 11,915 125 Extra Space Storage Inc. 3,559 125 DiamondRock Hospitality Co. 13,302 116 Kilroy Realty Corp. 2,469 111 Medical Properties Trust Inc. 9,237 108 FNB Corp. 9,518 103 Lexington Realty Trust 10,008 96 Wintrust Financial Corp. 2,476 91 Umpqua Holdings Corp. 7,620 89 Tanger Factory Outlet Centers 2,619 86 Healthcare Realty Trust Inc. 3,452 82 Colonial Properties Trust 3,998 82 Old National Bancorp 6,900 81 Post Properties Inc. 1,622 80 Northwest Bancshares Inc. 6,660 79 National Penn Bancshares Inc. 8,277 78 United Bankshares Inc. 3,111 77 Glacier Bancorp Inc. 4,890 71 * Texas Capital Bancshares Inc. 1,555 70 Selective Insurance Group Inc. 3,735 70 PrivateBancorp Inc. 4,249 70 * EPR Properties 1,495 68 First Midwest Bancorp Inc. 5,085 64 BBCN Bancorp Inc. 5,298 60 Pennsylvania REIT 3,574 60 Sovran Self Storage Inc. 919 57 Franklin Street Properties Corp. 4,894 57 Provident Financial Services Inc. 3,673 53 Horace Mann Educators Corp. 2,696 52 Cousins Properties Inc. 6,207 51 Boston Private Financial Holdings Inc. 5,404 50 Columbia Banking System Inc. 2,716 47 First Commonwealth Financial Corp. 7,170 46 NBT Bancorp Inc. 2,310 46 * National Financial Partners Corp. 2,742 46 * Stifel Financial Corp. 1,466 45 Independent Bank Corp. 1,549 44 CVB Financial Corp. 4,219 43 Interactive Brokers Group Inc. 2,796 43 * Pinnacle Financial Partners Inc. 2,232 42 Brookline Bancorp Inc. 4,798 41 Employers Holdings Inc. 2,110 40 Government Properties Income Trust 1,742 40 Tower Group Inc. 2,365 40 Community Bank System Inc. 1,460 39 Safety Insurance Group Inc. 870 39 PacWest Bancorp 1,476 37 UMB Financial Corp. 845 36 * Forestar Group Inc. 2,375 35 First Financial Bankshares Inc. 881 34 TrustCo Bank Corp. NY 6,422 34 S&T Bancorp Inc. 1,982 34 Sabra Health Care REIT Inc. 1,522 33 Stewart Information Services Corp. 1,209 33 * AMERISAFE Inc. 1,242 32 First Financial Bancorp 2,203 32 * Piper Jaffray Cos. 1,119 32 Acadia Realty Trust 1,278 32 LTC Properties Inc. 959 31 United Fire Group Inc. 1,498 31 Home BancShares Inc. 931 31 Getty Realty Corp. 1,829 31 Inland Real Estate Corp. 3,671 29 Banner Corp. 915 27 Dime Community Bancshares Inc. 1,970 27 * United Community Banks Inc. 3,160 27 Simmons First National Corp. Class A 1,150 27 Bank of the Ozarks Inc. 846 27 Kite Realty Group Trust 4,800 26 * Wilshire Bancorp Inc. 4,246 25 * Investment Technology Group Inc. 2,599 23 * HFF Inc. Class A 1,447 21 Presidential Life Corp. 1,438 20 Cedar Realty Trust Inc. 3,701 20 Parkway Properties Inc. 1,473 20 Sterling Bancorp 2,085 19 * First BanCorp 4,755 19 City Holding Co. 560 19 Meadowbrook Insurance Group Inc. 3,150 18 * Hanmi Financial Corp. 1,387 17 * Navigators Group Inc. 327 17 Urstadt Biddle Properties Inc. Class A 900 17 ViewPoint Financial Group Inc. 770 16 Universal Health Realty Income Trust 291 14 Calamos Asset Management Inc. Class A 1,364 13 Bank Mutual Corp. 2,922 12 Saul Centers Inc. 276 12 * Virtus Investment Partners Inc. 98 11 * eHealth Inc. 420 11 Oritani Financial Corp. 685 10 * SWS Group Inc. 1,918 9 Tompkins Financial Corp. 233 9 Health Care (5.5%) * PAREXEL International Corp. 2,291 74 * Hanger Inc. 2,322 61 * Molina Healthcare Inc. 2,020 56 CONMED Corp. 1,927 53 * Centene Corp. 1,165 51 * Align Technology Inc. 1,618 44 West Pharmaceutical Services Inc. 816 44 * Kindred Healthcare Inc. 3,626 39 * PSS World Medical Inc. 1,274 36 * AMN Healthcare Services Inc. 3,025 33 * PharMerica Corp. 2,001 29 Invacare Corp. 1,983 28 * Healthways Inc. 2,296 25 * Symmetry Medical Inc. 2,481 24 Meridian Bioscience Inc. 1,172 24 * Natus Medical Inc. 2,044 23 * Cambrex Corp. 2,038 22 * Amsurg Corp. Class A 793 22 * Amedisys Inc. 2,098 22 * Omnicell Inc. 1,334 20 * LHC Group Inc. 1,040 20 * Gentiva Health Services Inc. 1,928 20 * Bio-Reference Labs Inc. 628 17 * Affymetrix Inc. 4,875 16 * Merit Medical Systems Inc. 1,101 15 * Integra LifeSciences Holdings Corp. 356 14 Cantel Medical Corp. 478 13 * Greatbatch Inc. 505 12 * Almost Family Inc. 558 11 * Palomar Medical Technologies Inc. 1,208 11 * SurModics Inc. 537 11 CryoLife Inc. 1,694 10 * Cross Country Healthcare Inc. 2,097 9 * Emergent Biosolutions Inc. 559 8 * HealthStream Inc. 278 7 * Enzo Biochem Inc. 1,325 4 Industrials (20.0%) EMCOR Group Inc. 4,540 149 Actuant Corp. Class A 4,970 143 Geo Group Inc. 4,190 118 * EnerSys Inc. 3,272 114 Brady Corp. Class A 3,223 103 Curtiss-Wright Corp. 3,197 101 AO Smith Corp. 1,506 95 Mueller Industries Inc. 1,918 92 United Stationers Inc. 2,756 85 Belden Inc. 1,918 72 Barnes Group Inc. 3,193 67 ESCO Technologies Inc. 1,817 67 Briggs & Stratton Corp. 3,249 66 ABM Industries Inc. 3,426 65 * On Assignment Inc. 2,926 58 Interface Inc. Class A 3,893 57 * EnPro Industries Inc. 1,418 56 * Aegion Corp. Class A 2,690 56 Quanex Building Products Corp. 2,528 53 * Orbital Sciences Corp. 4,004 52 * Mobile Mini Inc. 2,598 52 Applied Industrial Technologies Inc. 1,293 52 Universal Forest Products Inc. 1,338 50 Simpson Manufacturing Co. Inc. 1,538 50 Robbins & Myers Inc. 808 48 * Korn/Ferry International 3,284 47 * Tetra Tech Inc. 1,787 46 Insperity Inc. 1,515 46 * Old Dominion Freight Line Inc. 1,355 45 Apogee Enterprises Inc. 1,941 45 G&K Services Inc. Class A 1,294 44 Standex International Corp. 864 43 Albany International Corp. 1,974 43 AAR Corp. 2,750 42 Astec Industries Inc. 1,435 42 * Dycom Industries Inc. 2,301 41 SkyWest Inc. 3,509 41 * Moog Inc. Class A 1,086 40 Encore Wire Corp. 1,273 40 * Sykes Enterprises Inc. 2,673 39 * TrueBlue Inc. 2,749 39 Healthcare Services Group Inc. 1,658 39 * GenCorp Inc. 4,122 38 Watts Water Technologies Inc. Class A 913 37 * Navigant Consulting Inc. 3,533 37 * Hub Group Inc. Class A 1,046 34 Knight Transportation Inc. 2,222 33 Resources Connection Inc. 2,875 33 Griffon Corp. 3,150 33 John Bean Technologies Corp. 1,981 32 Viad Corp. 1,387 31 Kaydon Corp. 1,340 31 Kaman Corp. 833 30 Comfort Systems USA Inc. 2,557 28 * Gibraltar Industries Inc. 1,969 27 CIRCOR International Inc. 704 25 Kelly Services Inc. Class A 1,838 25 * Federal Signal Corp. 4,269 25 * Powell Industries Inc. 618 25 Heartland Express Inc. 1,785 25 Cascade Corp. 305 20 UniFirst Corp. 273 19 Tennant Co. 421 16 CDI Corp. 945 16 * Lydall Inc. 1,160 15 Heidrick & Struggles International Inc. 1,114 15 Arkansas Best Corp. 1,615 13 * Orion Marine Group Inc. 1,838 13 AAON Inc. 582 12 * NCI Building Systems Inc. 924 12 * Encore Capital Group Inc. 423 11 * Engility Holdings Inc. 515 10 * Consolidated Graphics Inc. 231 8 * Vicor Corp. 626 3 Information Technology (11.7%) Anixter International Inc. 1,879 115 * Arris Group Inc. 7,717 108 * Take-Two Interactive Software Inc. 6,126 76 * 3D Systems Corp. 1,489 67 * SYNNEX Corp. 1,798 59 * Benchmark Electronics Inc. 3,808 59 * ScanSource Inc. 1,873 55 * Plexus Corp. 2,375 55 * Insight Enterprises Inc. 3,044 52 * Progress Software Corp. 2,299 46 FEI Co. 809 45 * Electronics for Imaging Inc. 2,088 38 * Harmonic Inc. 8,017 37 * Digital River Inc. 2,439 36 United Online Inc. 6,205 35 * DealerTrack Holdings Inc. 1,314 35 * Microsemi Corp. 1,767 34 * Newport Corp. 2,619 33 MKS Instruments Inc. 1,340 33 * TTM Technologies Inc. 3,590 32 Comtech Telecommunications Corp. 1,230 31 * Advanced Energy Industries Inc. 2,406 31 Heartland Payment Systems Inc. 1,012 30 * Intermec Inc. 3,810 29 Black Box Corp. 1,155 28 Daktronics Inc. 2,532 26 * Cardtronics Inc. 1,151 26 * Perficient Inc. 2,259 25 * Rudolph Technologies Inc. 2,191 24 * ATMI Inc. 1,214 24 * TriQuint Semiconductor Inc. 4,665 24 * Checkpoint Systems Inc. 2,727 24 Methode Electronics Inc. 2,389 22 * Bottomline Technologies Inc. 872 21 * Rofin-Sinar Technologies Inc. 1,000 21 CTS Corp. 2,302 20 Tessera Technologies Inc. 1,234 20 Monotype Imaging Holdings Inc. 1,245 19 * Ultratech Inc. 574 19 Electro Scientific Industries Inc. 1,691 18 Park Electrochemical Corp. 747 18 * Rogers Corp. 402 18 * Dice Holdings Inc. 2,018 17 * CSG Systems International Inc. 923 17 * Symmetricom Inc. 2,868 17 * Digi International Inc. 1,749 17 * iGATE Corp. 1,112 17 * TeleTech Holdings Inc. 978 17 * Super Micro Computer Inc. 1,773 17 * Monolithic Power Systems Inc. 737 16 Cohu Inc. 1,544 15 Badger Meter Inc. 312 14 * Diodes Inc. 924 14 * CIBER Inc. 4,514 14 EPIQ Systems Inc. 1,140 14 * Avid Technology Inc. 2,057 13 * XO Group Inc. 1,666 13 * Sigma Designs Inc. 2,263 13 Micrel Inc. 1,207 12 Bel Fuse Inc. Class B 727 12 Brooks Automation Inc. 1,466 11 * Virtusa Corp. 715 11 * Pericom Semiconductor Corp. 1,453 11 * Measurement Specialties Inc. 345 11 * ExlService Holdings Inc. 370 10 * VASCO Data Security International Inc. 1,189 9 * DSP Group Inc. 1,474 9 * Mercury Systems Inc. 949 8 * Supertex Inc. 446 8 * Agilysys Inc. 970 8 PC-Tel Inc. 1,178 8 * Intevac Inc. 1,592 8 * Oplink Communications Inc. 480 7 * Kopin Corp. 2,217 7 * Nanometrics Inc. 461 7 * QuinStreet Inc. 627 4 * Radisys Corp. 1,541 3 * NCI Inc. Class A 563 2 * STR Holdings Inc. 972 2 Materials (7.4%) PolyOne Corp. 6,039 122 Eagle Materials Inc. 2,003 107 * SunCoke Energy Inc. 4,767 77 Kaiser Aluminum Corp. 1,142 70 * Texas Industries Inc. 1,407 65 HB Fuller Co. 1,829 60 A Schulman Inc. 2,003 52 * RTI International Metals Inc. 2,076 51 * OM Group Inc. 2,217 44 AK Steel Holding Corp. 9,035 36 PH Glatfelter Co. 2,074 35 American Vanguard Corp. 1,008 34 Myers Industries Inc. 2,126 32 Tredegar Corp. 1,649 31 * Calgon Carbon Corp. 2,227 30 Neenah Paper Inc. 1,067 30 Materion Corp. 1,400 29 * Century Aluminum Co. 3,481 27 Wausau Paper Corp. 3,175 27 Koppers Holdings Inc. 740 26 Buckeye Technologies Inc. 930 26 * Clearwater Paper Corp. 631 25 * Kraton Performance Polymers Inc. 941 22 * LSB Industries Inc. 643 22 AMCOL International Corp. 700 21 Globe Specialty Metals Inc. 1,429 20 Zep Inc. 1,526 19 * Headwaters Inc. 2,435 19 Quaker Chemical Corp. 359 17 * KapStone Paper and Packaging Corp. 779 17 Stepan Co. 162 16 * AM Castle & Co. 1,124 14 Haynes International Inc. 301 14 Olympic Steel Inc. 621 12 Telecommunication Services (0.8%) * Cincinnati Bell Inc. 13,419 72 USA Mobility Inc. 1,502 17 * Cbeyond Inc. 2,080 15 NTELOS Holdings Corp. 1,012 13 * General Communication Inc. Class A 1,241 11 Lumos Networks Corp. 1,024 10 Neutral Tandem Inc. 587 2 Utilities (3.9%) Avista Corp. 4,004 95 Piedmont Natural Gas Co. Inc. 2,649 82 UIL Holdings Corp. 2,137 77 Southwest Gas Corp. 1,694 71 Laclede Group Inc. 1,422 58 New Jersey Resources Corp. 1,298 53 UNS Energy Corp. 1,130 48 ALLETE Inc. 1,180 46 NorthWestern Corp. 1,223 42 El Paso Electric Co. 1,044 33 Northwest Natural Gas Co. 754 33 CH Energy Group Inc. 393 26 Total Investments (99.9%) (Cost $14,641) Other Assets and Liabilities-Net (0.1%) 17 Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. S&P Small-Cap 600 Value Index Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At November 30, 2012, the cost of investment securities for tax purposes was $14,641,000. Net unrealized appreciation of investment securities for tax purposes was $2,251,000, consisting of unrealized gains of $2,965,000 on securities that had risen in value since their purchase and $714,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard S&P Small-Cap 600 Growth Index Fund Schedule of Investments As of November 30, 2012 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (14.5%) Wolverine World Wide Inc. 2,708 117 * Steven Madden Ltd. 2,259 101 * Vitamin Shoppe Inc. 1,646 98 * Coinstar Inc. 1,732 81 * Hibbett Sports Inc. 1,452 78 Buckle Inc. 1,513 77 * Buffalo Wild Wings Inc. 1,028 74 * Genesco Inc. 1,344 74 * Jos A Bank Clothiers Inc. 1,544 67 * Children's Place Retail Stores Inc. 1,333 65 Sturm Ruger & Co. Inc. 1,058 62 * Lumber Liquidators Holdings Inc. 1,046 56 * Iconix Brand Group Inc. 2,713 55 * DineEquity Inc. 858 54 Arbitron Inc. 1,443 53 Monro Muffler Brake Inc. 1,610 52 * Papa John's International Inc. 970 51 Cracker Barrel Old Country Store Inc. 835 51 Pool Corp. 1,211 51 Hillenbrand Inc. 2,330 49 * BJ's Restaurants Inc. 1,361 47 Brunswick Corp. 1,593 41 Ryland Group Inc. 1,183 40 * Fifth & Pacific Cos. Inc. 3,155 38 True Religion Apparel Inc. 1,352 35 * Select Comfort Corp. 1,315 35 * American Public Education Inc. 1,007 35 Texas Roadhouse Inc. Class A 1,955 32 * Helen of Troy Ltd. 1,010 31 CEC Entertainment Inc. 937 29 Finish Line Inc. Class A 1,415 29 * iRobot Corp. 1,446 27 * Blue Nile Inc. 687 27 Cato Corp. Class A 901 26 * rue21 inc 876 25 * Biglari Holdings Inc. 67 24 * Crocs Inc. 1,813 24 * SHFL Entertainment Inc. 1,374 19 Oxford Industries Inc. 343 19 Interval Leisure Group Inc. 987 19 * Capella Education Co. 658 18 * Zumiez Inc. 845 18 * Maidenform Brands Inc. 687 13 * Multimedia Games Holding Co. Inc. 530 8 Blyth Inc. 432 7 Universal Technical Institute Inc. 715 7 * Kirkland's Inc. 475 4 Consumer Staples (5.3%) * TreeHouse Foods Inc. 2,004 105 Casey's General Stores Inc. 2,123 105 * Hain Celestial Group Inc. 1,568 94 * United Natural Foods Inc. 1,596 83 Sanderson Farms Inc. 1,103 53 * Boston Beer Co. Inc. Class A 468 53 J&J Snack Foods Corp. 825 52 * Darling International Inc. 3,054 52 WD-40 Co. 827 39 B&G Foods Inc. 1,322 39 Snyders-Lance Inc. 1,152 28 * Medifast Inc. 762 24 Diamond Foods Inc. 734 10 Calavo Growers Inc. 430 10 Inter Parfums Inc. 446 9 Energy (3.7%) Lufkin Industries Inc. 1,862 102 * SEACOR Holdings Inc. 1,103 100 * Gulfport Energy Corp. 1,809 69 * Geospace Technologies Corp. 710 54 * Approach Resources Inc. 1,836 43 * Hornbeck Offshore Services Inc. 906 33 * Contango Oil & Gas Co. 717 29 * PDC Energy Inc. 668 24 * Carrizo Oil & Gas Inc. 1,110 23 * Cloud Peak Energy Inc. 818 15 * ION Geophysical Corp. 2,142 13 * Pioneer Energy Services Corp. 1,472 11 * Basic Energy Services Inc. 537 6 Financials (14.9%) ProAssurance Corp. 1,702 154 Mid-America Apartment Communities Inc. 2,281 142 Tanger Factory Outlet Centers 3,068 101 Extra Space Storage Inc. 2,782 98 Kilroy Realty Corp. 2,088 94 EastGroup Properties Inc. 1,615 84 Post Properties Inc. 1,683 83 * First Cash Financial Services Inc. 1,454 70 PS Business Parks Inc. 993 64 MarketAxess Holdings Inc. 2,059 64 * EPR Properties 1,373 62 Cash America International Inc. 1,631 61 RLI Corp. 939 61 * Financial Engines Inc. 2,245 59 Sovran Self Storage Inc. 879 54 * World Acceptance Corp. 722 53 * Ezcorp Inc. Class A 2,488 48 * Stifel Financial Corp. 1,566 48 UMB Financial Corp. 1,111 47 Healthcare Realty Trust Inc. 1,951 47 * Texas Capital Bancshares Inc. 952 43 Acadia Realty Trust 1,696 42 First Financial Bankshares Inc. 951 37 Infinity Property & Casualty Corp. 652 36 Bank of the Ozarks Inc. 952 30 LTC Properties Inc. 918 30 * Virtus Investment Partners Inc. 242 28 ViewPoint Financial Group Inc. 1,345 27 Colonial Properties Trust 1,338 27 Community Bank System Inc. 1,014 27 Oritani Financial Corp. 1,604 23 Universal Health Realty Income Trust 468 23 Government Properties Income Trust 986 23 First Financial Bancorp 1,458 21 Saul Centers Inc. 481 20 * eHealth Inc. 750 19 Sabra Health Care REIT Inc. 817 18 Home BancShares Inc. 527 17 Tompkins Financial Corp. 447 17 * Navigators Group Inc. 316 17 PacWest Bancorp 592 15 CVB Financial Corp. 1,441 15 Urstadt Biddle Properties Inc. Class A 686 13 City Holding Co. 365 12 Inland Real Estate Corp. 1,342 11 * HFF Inc. Class A 592 9 * Hanmi Financial Corp. 615 8 Banner Corp. 211 6 Health Care (15.7%) * Cubist Pharmaceuticals Inc. 3,544 144 * Salix Pharmaceuticals Ltd. 2,768 119 * Haemonetics Corp. 1,421 115 * ViroPharma Inc. 3,808 94 Questcor Pharmaceuticals Inc. 3,313 86 * Centene Corp. 1,915 84 * Magellan Health Services Inc. 1,516 79 * MWI Veterinary Supply Inc. 662 74 * Align Technology Inc. 2,652 73 Chemed Corp. 1,055 72 * Air Methods Corp. 641 70 * Cyberonics Inc. 1,321 68 West Pharmaceutical Services Inc. 1,225 66 * Medicines Co. 2,957 63 * Neogen Corp. 1,227 56 * Acorda Therapeutics Inc. 2,212 56 * Akorn Inc. 3,756 51 Analogic Corp. 681 50 * PSS World Medical Inc. 1,758 50 * Medidata Solutions Inc. 1,218 49 * PAREXEL International Corp. 1,461 47 * Abaxis Inc. 1,149 43 * ICU Medical Inc. 692 41 Quality Systems Inc. 2,217 40 * Luminex Corp. 2,132 37 * NuVasive Inc. 2,426 35 * IPC The Hospitalist Co. Inc. 929 35 * Spectrum Pharmaceuticals Inc. 2,870 34 Landauer Inc. 528 31 * Amsurg Corp. Class A 1,110 31 * Integra LifeSciences Holdings Corp. 792 31 Computer Programs & Systems Inc. 580 29 * Momenta Pharmaceuticals Inc. 2,538 27 Meridian Bioscience Inc. 1,329 27 Ensign Group Inc. 970 25 * Bio-Reference Labs Inc. 843 22 Cantel Medical Corp. 798 22 * HealthStream Inc. 866 20 * Greatbatch Inc. 896 20 * Hi-Tech Pharmacal Co. Inc. 605 18 * Merit Medical Systems Inc. 1,303 18 * Emergent Biosolutions Inc. 976 15 * Corvel Corp. 345 14 * Omnicell Inc. 762 12 * Arqule Inc. 3,266 9 * SurModics Inc. 238 5 * Enzo Biochem Inc. 758 2 Industrials (12.2%) Toro Co. 3,259 146 * Teledyne Technologies Inc. 2,043 129 Robbins & Myers Inc. 1,698 101 * Old Dominion Freight Line Inc. 2,817 94 * Portfolio Recovery Associates Inc. 935 92 Franklin Electric Co. Inc. 1,061 63 Allegiant Travel Co. Class A 840 62 * Moog Inc. Class A 1,629 60 AO Smith Corp. 929 58 Healthcare Services Group Inc. 2,381 56 Lindsay Corp. 703 56 AZZ Inc. 1,407 54 Forward Air Corp. 1,609 53 * Tetra Tech Inc. 2,075 53 * II-VI Inc. 3,022 52 Applied Industrial Technologies Inc. 1,284 51 Cubic Corp. 884 43 UniFirst Corp. 608 43 * Exponent Inc. 735 39 * Hub Group Inc. Class A 1,129 37 Belden Inc. 924 35 Watts Water Technologies Inc. Class A 799 33 Simpson Manufacturing Co. Inc. 982 32 American Science & Engineering Inc. 470 30 Kaman Corp. 797 29 Tennant Co. 695 27 * Encore Capital Group Inc. 940 25 Knight Transportation Inc. 1,470 22 * Aerovironment Inc. 1,056 22 National Presto Industries Inc. 270 21 Kaydon Corp. 690 16 Heartland Express Inc. 1,107 15 Cascade Corp. 223 14 CIRCOR International Inc. 399 14 AAON Inc. 566 12 * Consolidated Graphics Inc. 285 10 * Engility Holdings Inc. 475 9 * Dolan Co. 1,607 6 * NCI Building Systems Inc. 304 4 * Vicor Corp. 557 3 Information Technology (24.5%) * CommVault Systems Inc. 2,318 154 * Cymer Inc. 1,722 151 MAXIMUS Inc. 1,886 119 * Cirrus Logic Inc. 3,585 112 * JDA Software Group Inc. 2,374 106 * Hittite Microwave Corp. 1,501 91 * ViaSat Inc. 2,192 84 * Sourcefire Inc. 1,656 81 FEI Co. 1,453 80 Cognex Corp. 2,206 79 * NETGEAR Inc. 2,104 73 j2 Global Inc. 2,371 72 Littelfuse Inc. 1,209 70 * Tyler Technologies Inc. 1,443 68 * Microsemi Corp. 3,491 67 * CACI International Inc. Class A 1,254 64 * 3D Systems Corp. 1,423 64 * Manhattan Associates Inc. 1,108 63 * OSI Systems Inc. 1,033 63 * Veeco Instruments Inc. 2,164 62 * Coherent Inc. 1,314 61 * OpenTable Inc. 1,256 56 Blackbaud Inc. 2,511 56 * Liquidity Services Inc. 1,336 55 * Netscout Systems Inc. 1,982 50 Power Integrations Inc. 1,592 50 * Synaptics Inc. 1,820 49 * Kulicke & Soffa Industries Inc. 4,084 47 MKS Instruments Inc. 1,837 45 MTS Systems Corp. 889 43 * MicroStrategy Inc. Class A 477 42 Cabot Microelectronics Corp. 1,289 42 Heartland Payment Systems Inc. 1,346 40 * LivePerson Inc. 2,762 36 OPNET 851 35 * DealerTrack Holdings Inc. 1,309 35 * Cardtronics Inc. 1,512 35 * Progress Software Corp. 1,662 33 * FARO Technologies Inc. 944 33 Blucora Inc. 2,255 33 * Ultratech Inc. 1,003 33 * Bottomline Technologies Inc. 1,331 33 * ExlService Holdings Inc. 1,142 31 Tessera Technologies Inc. 1,870 30 Ebix Inc. 1,781 30 * Websense Inc. 2,028 28 * Synchronoss Technologies Inc. 1,513 28 * TriQuint Semiconductor Inc. 5,298 27 * Interactive Intelligence Group Inc. 829 27 * LogMeIn Inc. 1,243 27 * Rogers Corp. 587 26 * Entropic Communications Inc. 4,918 25 * Volterra Semiconductor Corp. 1,421 25 Badger Meter Inc. 533 24 * Monolithic Power Systems Inc. 1,125 24 * comScore Inc. 1,788 24 Forrester Research Inc. 802 22 * GT Advanced Technologies Inc. 6,621 22 * Stamps.com Inc. 825 21 * CSG Systems International Inc. 1,121 21 * Exar Corp. 2,534 21 Brooks Automation Inc. 2,511 19 * Ceva Inc. 1,260 19 * Diodes Inc. 1,240 19 * Measurement Specialties Inc. 576 18 Micrel Inc. 1,685 16 * Higher One Holdings Inc. 1,829 16 * DTS Inc. 1,054 16 * Electronics for Imaging Inc. 876 16 * Rofin-Sinar Technologies Inc. 752 16 Monotype Imaging Holdings Inc. 1,025 16 * ATMI Inc. 766 15 * Nanometrics Inc. 804 12 * iGATE Corp. 766 11 Park Electrochemical Corp. 463 11 * Dice Holdings Inc. 1,251 11 * Oplink Communications Inc. 673 10 EPIQ Systems Inc. 839 10 * Virtusa Corp. 522 8 * Mercury Systems Inc. 918 8 * TeleTech Holdings Inc. 472 8 * Rubicon Technology Inc. 922 6 * QuinStreet Inc. 917 6 * Kopin Corp. 1,616 5 * VASCO Data Security International Inc. 615 5 * Supertex Inc. 225 4 * STR Holdings Inc. 1,362 3 Materials (4.9%) Schweitzer-Mauduit International Inc. 1,724 65 Balchem Corp. 1,620 58 Innophos Holdings Inc. 1,207 58 Eagle Materials Inc. 915 49 Deltic Timber Corp. 605 42 HB Fuller Co. 1,265 42 Buckeye Technologies Inc. 1,471 41 Globe Specialty Metals Inc. 2,385 33 * KapStone Paper and Packaging Corp. 1,495 33 Stepan Co. 324 32 * Clearwater Paper Corp. 777 31 AMCOL International Corp. 832 25 * Kraton Performance Polymers Inc. 1,026 24 Quaker Chemical Corp. 429 21 Hawkins Inc. 511 20 Haynes International Inc. 431 20 Koppers Holdings Inc. 546 19 * Calgon Carbon Corp. 1,364 18 * LSB Industries Inc. 524 17 American Vanguard Corp. 498 17 PH Glatfelter Co. 691 12 * Headwaters Inc. 1,355 10 Telecommunication Services (0.2%) Atlantic Tele-Network Inc. 521 19 * General Communication Inc. Class A 801 7 Neutral Tandem Inc. 1,183 3 29 Utilities (4.1%) South Jersey Industries Inc. 1,709 85 UNS Energy Corp. 1,370 58 Piedmont Natural Gas Co. Inc. 1,833 57 New Jersey Resources Corp. 1,241 50 Southwest Gas Corp. 1,172 49 American States Water Co. 1,044 48 El Paso Electric Co. 1,373 44 Northwest Natural Gas Co. 881 39 UIL Holdings Corp. 1,072 38 ALLETE Inc. 949 37 NorthWestern Corp. 1,065 37 CH Energy Group Inc. 509 33 Total Investments (100.0%) (Cost $12,688) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At November 30, 2012, 100% of the market value of the fund's investments was determined based on Level 1 inputs. C. At November 30, 2012, the cost of investment securities for tax purposes was $12,688,000. Net unrealized appreciation of investment securities for tax purposes was $1,414,000, consisting of unrealized gains of $2,306,000 on securities that had risen in value since their purchase and $892,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD ADMIRAL FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2013 VANGUARD ADMIRAL FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 21, 2013 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
